        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 1 of 60



                                                                                    Sigrid McCawley
                                                                          Telephone: (954) 356-0011
                                                                        Email: smccawley@bsfllp.com



                                       September 18, 2019

VIA ECF
The Honorable Judge Loretta A. Preska
District Court Judge
United States District Court
500 Pearl Street
New York, NY 10007


       Re:     Giuffre v. Maxwell,
               Case No. 15-cv-07433-LAP


Dear Judge Preska:

       Plaintiff submits the following categories of documents pursuant to the Court’s Order of
September 5, 2019. Dkt. 982. The parties met and conferred several times over the past two weeks,
and were able to reach agreement with the exceptions of Categories 4 and 10 below. Plaintiff
believes that all documents concerning trial deposition designations (including objections and
counter-designations) fit comfortably within one category. Defendant requested that Category 4
be broken out into two separate categories: one for trial deposition designations, and another for
counter-designations, trial objections, and counter-designations. Plaintiff includes as Category 10
“Motions re. depositions,” which Defendant’s list does not include.

        It is Plaintiff’s understanding from the meet and confer process that Defendant Maxwell’s
submission may also include labeling certain docket entries as including information that was put
forth in Defendant’s view for an “improper purpose.” Defendant did not challenge these
submissions in the underlying action despite having the opportunity to do so, and it is Plaintiff’s
position that Defendant cannot now inject these belated challenges, which are all unfounded in any
event.

       While the parties generally agree as to the categories, there is disagreement as to which
categories the individual docket entries listed below fall under. In addition, Plaintiff considers
each document in question to be a judicial document.


                            Categories Reflected in Docket Entries:
   1. Motions to Compel and Related Motions for Protective Orders and Court Orders (“Motion
      to Compel”)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 2 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
Page |2

   2. Motions in Limine re. Admissibility of Evidence and Related Orders (“Motion in Limine
      re. Admissibility of Evidence”)

   3. Motions in Limine re. Expert Testimony and Related Orders (“Motion in Limine re.
      Expert”)

   4. Trial Deposition Designations and Counter-Designations and Trial Objections and Counter
      Designations

   5. Filings related to Third-Party Intervenors and Related Orders (“Pleadings re. Third-Party
      – Intervenors”)

   6. Filings related to Third-Party – Other – and Related Orders (“Pleadings re. Third-Party –
      Other”)

   7. Case Management Pleadings and Related Orders (“Case Management”)

   8. Adverse Inference/Sanctions Motions/ Motions to Strike or Exclude Evidence

   9. Trial Motions and Trial Submissions

   10. Motions re. Depositions




Date Filed DE                 Category              Docket Text

                                                 DECLARATION of Sigrid S. McCawley in
                                                 Opposition re: 75 MOTION to Compel Responses
                     Motion to Compel – Judicial to Defendant's First Set of Discovery Requests to
04/04/2016 79                Document            Plaintiff filed by Virginia L. Giuffre. (Attachments:
                      (Exhibit 4 “Restricted”)   # 1 Exhibit Exhibit 1, # 2 Exhibit Exhibit 2, # 3
                                                 Exhibit Exhibit 3, # 4 Exhibit Exhibit 4, # 5 Exhibit
                                                 Exhibit 5, # 6 Exhibit Exhibit 6)

                          Motion to Compel          REPLY MEMORANDUM OF LAW in Support re:
                                                    96 MOTION for Clarification of Court's Order and
04/25/2016 121           – Judicial Document        For Forensic Examination. REDACTED filed by
                              Redacted              Virginia L. Giuffre.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 3 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
Page |3

                                                  DECLARATION of Sigrid McCawley in Support
                                                  re: 96 MOTION for Clarification of Court's Order
                         Motion to Compel         and For Forensic Examination filed by Virginia L.
04/25/2016 122          – Judicial Document       Giuffre. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3
                        Redacted -Ex. 4, 7,8      Exhibit, # 4 Exhibit REDACTED, # 5 Exhibit, # 6
                                                  Exhibit, # 7 Exhibit REDACTED, # 8 Exhibit
                                                  REDACTED)

                     Motion to Compel – Judicial REDACTED OPINION #106433 re: 33 MOTION
                             Document            to Compel Defendant Ghislaine Maxwell to
05/02/2016 135
                                                  Produce Documents Subject to Improper Claim of
                              Redacted            Privilege.


                     Motion to Compel– Judicial
                             Document           RESPONSE re: 134 Order, Redacted filed by
05/04/2016 139
                                                  Virginia L. Giuffre.
                              Redacted

                         Motion to Compel         DECLARATION of Sigrid McCawley re: 139
                        – Judicial Document       Response, DECLARATION of Sigrid McCawley in
05/04/2016 140
                                                  Support filed by Virginia L. Giuffre. (Attachments:
                          Redacted – Ex. 1        # 1 Exhibit Redacted, # 2 Exhibit, # 3 Exhibit)


                          Motion to Compel
                                                  NOTICE of In Camera Submission re: 134 Order.
05/04/2016 141           – Judicial Document      Document filed by Virginia L. Giuffre.
                        (In Camera Materials)


                     Motion to Compel – Judicial
                                                 MOTION to Compel Defendant Ghislaine Maxwell
                             Document
05/05/2016 143                                    to Answer Deposition Questions Redacted filed by
                                                  Virginia L. Giuffre.
                              Redacted
                                                  DECLARATION of Sigrid McCawley in Support
                     Motion to Compel– Judicial re: 143 MOTION to Compel Defendant Ghislaine
                                                  Maxwell to Answer Deposition Questions Redacted
                             Document
                                                  filed by Virginia L. Giuffre. (Attachments: # 1
05/05/2016 144
                                                  Exhibit Redacted, # 2 Exhibit Redacted, # 3
                     Redacted - Exs. 1, 2,4,5,6,7 Exhibit, # 4 Exhibit Redacted, # 5 Exhibit
                                                  Redacted, # 6 Exhibit Redacted, # 7 Exhibit
                                                  Redacted)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 4 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
Page |4

               Motion to Compel – Judicial RESPONSE to Motion re: 143 MOTION to
                        Document           Compel Defendant Ghislaine Maxwell to Answer
05/10/2016 149
                                                    Deposition Questions Redacted filed by Ghislaine
                               Redacted             Maxwell.

                          Motion to Compel          DECLARATION of Jeffrey S. Pagliuca in
                                                    Opposition re: 143 MOTION to Compel Defendant
                         – Judicial Document
05/10/2016 150                                      Ghislaine Maxwell to Answer Deposition Questions
                                                    Redacted filed by Ghislaine Maxwell.
                          Redacted - Ex. A          (Attachments: # 1 Exhibit A)
                     Motion to Compel – Judicial REPLY MEMORANDUM OF LAW in Support re:
                             Document            143 MOTION to Compel Defendant Ghislaine
05/11/2016 152
                                                 Maxwell to Answer Deposition Questions Redacted
                               Redacted          filed by Virginia L. Giuffre.
                                                 DECLARATION of Sigrid McCawley in Support
                                                 re: 143 MOTION to Compel Defendant Ghislaine
                                                 Maxwell to Answer Deposition Questions Redacted
                     Motion to Compel – Judicial filed by Virginia L. Giuffre. (Attachments: # 1
                             Document            Exhibit Exhibit 1 Redacted, # 2 Exhibit Exhibit 2
05/11/2016 153
                                                 Part 1, # 3 Exhibit Exhibit 2 Part 2, # 4 Exhibit
                          Redacted- Ex. 1        Exhibit 2 Part 3, # 5 Exhibit Exhibit 3 Part 1, # 6
                                                 Exhibit Exhibit 3 Part 2, # 7 Exhibit Exhibit 4, # 8
                                                 Exhibit Exhibit 5, # 9 Exhibit Exhibit 6, # 10
                                                 Exhibit Exhibit 7)
                     Motion to Compel – Judicial
                             Document            MOTION to Compel Non-Privileged Documents
05/20/2016 155
                                                    filed by Ghislaine Maxwell.
                               Redacted
                                                    DECLARATION of Laura A. Menninger in
                     Motion to Compel – Judicial Support re: 155 MOTION to Compel Non-
                             Document            Privileged Documents filed by Ghislaine Maxwell.
05/20/2016 156                                      (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                                                    Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit
                          Redacted- Ex. E, J        F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10
                                                    Exhibit J)
                     Motion regarding Deposition
                                                 MOTION for Leave to Serve Three Deposition
                        – Judicial Document
05/25/2016 160                                      Subpoenas by Means Other Than Personal Service
                                                    Redacted filed by Virginia L. Giuffre.
                               Redacted
                     Motion regarding Deposition DECLARATION of Sigrid McCawley in Support
                                                 re: 160 MOTION for Leave to Serve Three
                        – Judicial Document
05/25/2016 161                                      Deposition Subpoenas by Means Other Than
                                                    Personal Service Redacted. Document filed by
                           Redacted- Ex. 2          Virginia L. Giuffre. (Attachments: # 1 Exhibit
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 5 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
Page |5

                                                    Composite Exhibit 1, # 2 Exhibit Exhibit 2
                                                    Redacted, # 3 Exhibit Composite Exhibit 3, # 4
                                                    Exhibit Exhibit 4, # 5 Exhibit Exhibit 5, # 6 Exhibit
                                                    Exhibit 6, # 7 Exhibit Exhibit 7, # 8 Exhibit Exhibit
                                                    8, # 9 Exhibit Composite Exhibit 9)

                     Motion to Compel – Judicial MOTION to Compel all Attorney-Client
                             Document            Communications and Work Product Put At Issue by
05/26/2016 164
                                                    Plaintiff and Her Attorneys filed by Ghislaine
                               Redacted             Maxwell. (Menninger, Laura)

                                                 DECLARATION of Laura A. Menninger in
                                                 Support re: 164 MOTION to Compel all Attorney-
                                                 Client Communications and Work Product Put At
                     Motion to Compel – Judicial
                                                 Issue by Plaintiff and Her Attorneys filed by
                             Document            Ghislaine Maxwell. (Attachments: # 1 Exhibit A, #
05/26/2016 165
                                                 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                                                 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit
                      Redacted-Ex. C,H, J, K     H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, #
                                                 12 Exhibit L, # 13 Exhibit M, # 14 Exhibit N, # 15
                                                 Exhibit O, # 16 Exhibit P, # 17 Exhibit Q)

                       Motion re Depositions –
                        Judicial Document           MOTION To Exceed Presumptive Ten Deposition
05/27/2016 172
                                                    Limit Redacted filed by Virginia L. Giuffre.
                               Redacted
                                                    DECLARATION of Sigrid McCawley in Support
                                                    re: 172 MOTION To Exceed Presumptive Ten
                       Motion re Depositions –      Deposition Limit Redacted filed by Virginia L.
                        Judicial Document           Giuffre. (Attachments: # 1 Exhibit Exhibit 1, # 2
05/27/2016 173                                      Exhibit Exhibit 2, # 3 Exhibit Exhibit 3, # 4 Exhibit
                          Redacted- Ex 5,6          Exhibit 4, # 5 Exhibit Exhibit 5 Redacted, # 6
                                                    Exhibit Exhibit 6 Redacted, # 7 Exhibit Exhibit 7
                                                    Part 1, # 8 Exhibit Exhibit 7 Part 2, # 9 Exhibit
                                                    Exhibit 8, # 10 Exhibit Exhibit 9)

                     Motion to Compel – Judicial
                                                 RESPONSE in Opposition to Motion re: 155
                             Document
05/31/2016 179                                      MOTION to Compel Non-Privileged Documents
                                                    filed by Virginia L. Giuffre.
                               Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 6 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
Page |6

                                                    DECLARATION of Meredith L. Schultz in
                     Motion to Compel – Judicial Opposition re: 155 MOTION to Compel Non-
                             Document            Privileged Documents filed by Virginia L. Giuffre.
05/31/2016 180
                                                    (Attachments: # 1 Exhibit Redacted, # 2 Exhibit
                       Redacted- Ex. 1,2,3,5,6      Redacted, # 3 Exhibit Redacted, # 4 Exhibit, # 5
                                                    Redacted, # 6 Redacted, # 7 Exhibit)

                     Motion to Compel - Judicial RESPONSE in Opposition to Motion re: 164
                                                 MOTION to Compel all Attorney-Client
                             Document
06/01/2016 184                                      Communications and Work Product Put At Issue by
                                                    Plaintiff and Her Attorneys. . Document filed by
                               Redacted             Virginia L. Giuffre.
                                                  DECLARATION of Sigrid S. McCawley in
                                                  Opposition re: 181 LETTER MOTION to Seal
                                                  Document 164 MOTION to Compel all Attorney-
                        Motion to Compel –        Client Communications and Work Product Put At
                                                  Issue by Plaintiff and Her Attorneys, addressed to
                         Judicial Document        Judge Robert W. Sweet from Meredith Schultz
                                                  dated 06/01/16 filed by Virginia L. Giuffre.
06/01/2016 185
                                                  (Attachments: # 1 Exhibit 1, # 2 Exhibit 2 Sealed, #
                                                  3 Exhibit 3 Sealed, # 4 Exhibit 4, # 5 Exhibit 5, # 6
                     Redacted- Ex. 2,3,11,13, 14- Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit
                                 16               9, # 10 Exhibit 10, # 11 Exhibit 11 Sealed, # 12
                                                  Exhibit 12, # 13 Exhibit 13 Sealed, # 14 Exhibit 14
                                                  Sealed, # 15 Exhibit 15 Sealed, # 16 Exhibit 16
                                                  Sealed)

                       Motion re Depositions –
                                                    RESPONSE in Opposition to Motion re: 172
                        Judicial Document
06/06/2016 189                                      MOTION To Exceed Presumptive Ten Deposition
                                                    Limit Redacted filed by Ghislaine Maxwell.
                               Redacted

                       Motion re Depositions –      DECLARATION of Laura A. Menninger in
                                                    Opposition re: 172 MOTION To Exceed
06/06/2016 190          Judicial Document
                                                    Presumptive Ten Deposition Limit Redacted filed
                                                    by Ghislaine Maxwell. (Attachments: # 1 Exhibit
                           Redacted- Ex. A          A)

                     Motion to Compel – Judicial
                                                 REPLY to Response to Motion re: 155 MOTION to
                             Document
06/06/2016 191                                      Compel Non-Privileged Documents, filed by
                                                    Ghislaine Maxwell.
                               Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 7 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
Page |7


                     Motion to Compel – Judicial DECLARATION of Laura A. Menninger in
                                                 Support re: 155 MOTION to Compel Non-
                             Document
06/06/2016 192                                    Privileged Documents filed by Ghislaine Maxwell.
                                                  (Attachments: # 1 Exhibit K, # 2 Exhibit L, # 3
                        Redacted- Ex. K,L,M       Exhibit M)
                                                  DECLARATION of Laura A. Menninger in
                     Motion to Compel – Judicial Support re: 164 MOTION to Compel all Attorney-
                             Document            Client Communications and Work Product Put At
06/06/2016 194
                                                  Issue by Plaintiff and Her Attorneys filed by
                           Redacted- Ex. S        Ghislaine Maxwell. (Attachments: # 1 Exhibit Q, #
                                                  2 Exhibit R, # 3 Exhibit S)
                                                  RESPONSE in Support of Motion re: 202 LETTER
                       Motion re Depositions –    MOTION to Seal Document re Reply addressed to
                        Judicial Document         Judge Robert W. Sweet from Meredith Schultz
06/13/2016 203
                                                  dated 06/13/2016., 172 MOTION To Exceed
                              Redacted            Presumptive Ten Deposition Limit Redacted filed
                                                  by Virginia L. Giuffre.
                                                  DECLARATION of Sigrid S. McCawley in
                                                  Support re: 202 LETTER MOTION to Seal
                       Motion re Depositions –    Document re Reply addressed to Judge Robert W.
                                                  Sweet from Meredith Schultz dated 06/13/2016.,
                        Judicial Document
06/13/2016 204                                    172 MOTION To Exceed Presumptive Ten
                                                  Deposition Limit Redacted. Document filed by
                          Redacted- Ex. 1-3       Virginia L. Giuffre. (Attachments: # 1 Exhibit 1
                                                  (Sealed), # 2 Exhibit 2 (Sealed), # 3 Exhibit 3
                                                  (Sealed)

                       Motion re Depositions –    REPLY to Response to Motion re: 172 MOTION
                        Judicial Document         To Exceed Presumptive Ten Deposition Limit
06/14/2016 211
                                                  Redacted. CORRECTED filed by Virginia L.
                              Redacted            Giuffre.

                                                  DECLARATION of Meredith L Schultz in Support
                       Motion re Depositions –    re: 172 MOTION To Exceed Presumptive Ten
06/14/2016 212          Judicial Document         Deposition Limit Redacted filed by Virginia L.
                         Redacted- Ex. 1-3        Giuffre. (Attachments: # 1 Exhibit SEALED, # 2
                                                  Exhibit SEALED, # 3 Exhibit SEALED)

                       Motion re Depositions –
                                                  REPLY to Response to Motion re: 172 MOTION
                        Judicial Document
06/17/2016 224                                    To Exceed Presumptive Ten Deposition Limit
                                                  Redacted. AMENDED filed by Virginia L. Giuffre.
                              Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 8 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
Page |8


                     Motion to Compel - Judicial
                                                 RESPONSE in Opposition to Motion re: 199
                             Document
06/20/2016 228                                      MOTION for Extension of Time to Complete
                                                    Depositions filed by Ghislaine Maxwell.
                               Redacted
                                                   DECLARATION of Laura A. Menninger in
                     Motion to Compel - Judicial Opposition re: 199 MOTION for Extension of Time
                                                   to Complete Depositions filed by Ghislaine
                             Document
                                                   Maxwell. (Attachments: # 1 Exhibit A, # 2 Exhibit
06/20/2016 229
                                                   B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                     Redacted - Ex. A, B, D, J, K, Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit
                                  L                I, # 10 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, #
                                                   13 Exhibit M, # 14 Exhibit N)

                     Motion to Compel- Judicial
                             Document           MOTION to Reopen Deposition of Plaintiff
06/20/2016 230
                                                    Virginia Giuffre filed by Ghislaine Maxwell.
                               Redacted

                     Motion to Compel- Judicial
                                                MOTION for Sanctions 37(b) & (c) for Failure to
                             Document
06/20/2016 231                                      Comply with Court Order and Failure to Comply
                                                    with Rule 26(a) filed by Ghislaine Maxwell.
                               Redacted
                                                  DECLARATION of Laura A. Menninger in
                                                  Support re: 231 MOTION for Sanctions 37(b) & (c)
                     Motion to Compel- Judicial for Failure to Comply with Court Order and Failure
                                                  to Comply with Rule 26(a) filed by Ghislaine
                              Document
06/20/2016 232                                    Maxwell. (Attachments: # 1 Exhibit A, # 2 Exhibit
                                                  B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                     Redacted - Ex. G, H, I, J, K Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit
                                                  I, # 10 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, #
                                                  13 Exhibit M, # 14 Exhibit N)
                                                  DECLARATION of Laura A. Menninger in
                                                  Support re: 230 MOTION to Reopen Deposition of
                     Motion to Compel – Judicial Plaintiff Virginia Giuffre filed by Ghislaine
                              Document            Maxwell. (Attachments: # 1 Exhibit A, # 2 Exhibit
06/21/2016 235
                                                  B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                      Redacted- Ex. D-K, M-N Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit
                                                  I, # 10 Exhibit K, # 11 Exhibit L, # 12 Exhibit M, #
                                                  13 Exhibit N)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 9 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
Page |9


                     Motion to Compel– Judicial
                                                RESPONSE in Opposition to Motion re: 215
                             Document
06/22/2016 246                                      MOTION to Quash subpoena of Sharon Churcher
                                                    filed by Ghislaine Maxwell.
                              Redacted

                     Motion to Compel - Judicial DECLARATION of Laura A. Menninger in
                             Document            Opposition re: 215 MOTION to Quash subpoena of
06/22/2016 247                                      Sharon Churcher filed by Ghislaine Maxwell.
                         Redacted - Ex. B-C         (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                                                    Exhibit C, # 4 Exhibit D)

                     Motion to Compel - Judicial REPLY MEMORANDUM OF LAW in Support re:
                             Document            199 MOTION for Extension of Time to Complete
06/22/2016 248
                                                    Depositions. REDACTED filed by Virginia L.
                              Redacted              Giuffre.

                                                 DECLARATION of Sigrid McCawley in Support
                                                 re: 199 MOTION for Extension of Time to
                     Motion to Compel - Judicial Complete Depositions filed by Virginia L. Giuffre.
                             Document            (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit,
06/22/2016 249                                   # 4 Exhibit REDACTED, # 5 Exhibit, # 6 Exhibit,
                      Redacted- Exs. 4, 13-15    # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10 Exhibit, #
                                                 11 Exhibit, # 12 Exhibit, # 13 Exhibit
                                                 REDACTED, # 14 Exhibit REDACTED, # 15
                                                 Exhibit REDACTED)

                     Motion to Compel - Judicial RESPONSE in Opposition to Motion re: 231
                                                 MOTION for Sanctions 37(b) & (c) for Failure to
                             Document
06/28/2016 257                                      Comply with Court Order and Failure to Comply
                                                    with Rule 26(a). REDACTED filed by Virginia L.
                              Redacted              Giuffre.
                                                 DECLARATION of Sigrid McCawley in
                                                 Opposition re: 231 MOTION for Sanctions 37(b) &
                     Motion to Compel - Judicial (c) for Failure to Comply with Court Order and
                             Document            Failure to Comply with Rule 26(a) filed by Virginia
                                                 L. Giuffre. (Attachments: # 1 Exhibit REDACTED,
06/28/2016 258
                                                 # 2 Exhibit REDACTED, # 3 Exhibit
                       Redacted - Exs. 1-10      REDACTED, # 4 Exhibit REDACTED, # 5 Exhibit
                                                 REDACTED, # 6 Exhibit REDACTED, # 7 Exhibit
                                                 REDACTED, # 8 Exhibit REDACTED, # 9 Exhibit
                                                 REDACTED, # 10 Errata REDACTED)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 10 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 10


                                                    RESPONSE in Opposition to Motion re: 230
                      Motion to Compel - Judicial
                                                    MOTION to Reopen Deposition of Plaintiff
06/28/2016 259                Document
                                                    Virginia Giuffre. REDACTED filed by Virginia L.
                               Redacted             Giuffre.

                      Motion to Compel - Judicial DECLARATION of Sigrid McCawley in
                                                  Opposition re: 230 MOTION to Reopen Deposition
                              Document
06/28/2016 260                                      of Plaintiff Virginia Giuffre filed by Virginia L.
                                                    Giuffre. (Attachments: # 1 Exhibit REDACTED, #
                          Redacted – Exs. 1-2       2 Exhibit REDACTED)

                      Motion to Compel- Judicial RESPONSE in Opposition to Motion re: 231
                                                 MOTION for Sanctions 37(b) & (c) for Failure to
                              Document
07/01/2016 261                                      Comply with Court Order and Failure to Comply
                                                    with Rule 26(a). REDACTED-CORRECTED filed
                               Redacted             by Virginia L. Giuffre.

                      Motion to Compel- Judicial REPLY MEMORANDUM OF LAW in Support re:
                              Document           215 MOTION to Quash subpoena of Sharon
07/05/2016 263
                                                    Churcher filed by Sharon Churcher. (Feder, Eric)
                               Redacted             (07/05/2016)


                                                    NOTICE of FILING REDACTED OPINION filed
                     Redacted- DE 254-1: pp 9-10;
07/05/2016 264                                    by Virginia L. Giuffre. (Attachments: # 1 Text of
                                16-17             Proposed Order Proposed Redacted Opinion)

                      Motion to Compel- Judicial
                                                 REPLY to Response to Motion re: 230 MOTION to
                              Document
07/08/2016 267                                      Reopen Deposition of Plaintiff Virginia Giuffre
                                                    filed by Ghislaine Maxwell.
                               Redacted
                      Motion to Compel- Judicial DECLARATION of Laura A. Menninger in
                                                 Support re: 230 MOTION to Reopen Deposition of
                              Document
07/08/2016 268                                      Plaintiff Virginia Giuffre filed by Ghislaine
                                                    Maxwell. (Attachments: # 1 Exhibit O, # 2 Exhibit
                          Redacted - Ex. O-P        P)

                      Motion to Compel- Judicial REPLY to Response to Motion re: 231 MOTION
                              Document           for Sanctions 37(b) & (c) for Failure to Comply
07/08/2016 269
                                                    with Court Order and Failure to Comply with Rule
                               Redacted             26(a) filed by Ghislaine Maxwell.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 11 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 11

                                                   DECLARATION of Laura A. Menninger in
                     Motion to Compel- Judicial Support re: 231 MOTION for Sanctions 37(b) & (c)
                             Document           for Failure to Comply with Court Order and Failure
07/08/2016 270                                  to Comply with Rule 26(a) filed by Ghislaine
                        Redacted Ex. O-R, T     Maxwell. (Attachments: # 1 Exhibit O, # 2 Exhibit
                                                P, # 3 Exhibit Q, # 4 Exhibit R, # 5 Exhibit S, # 6
                                                Exhibit T)
                                                LETTER MOTION for Leave to File Sur-Reply
                                                addressed to Judge Robert W. Sweet from Sigrid
                                                McCawley dated July 12, 2016 filed by Virginia L.
                     Motion to Compel- Judicial Giuffre. (Attachments: # 1 Exhibit REDACTED
                                                Sur-Reply, # 2 Exhibit REDACTED Declaration, #
                             Document
07/12/2016 272                                  3 Exhibit REDACTED Exhibit 1, # 4 Exhibit
                                                REDACTED Exhibit 2, # 5 Exhibit REDACTED
                        Redacted - Ex. 1-8      Exhibit 3, # 6 Exhibit REDACTED Exhibit 4, # 7
                                                Exhibit REDACTED Exhibit 5, # 8 Exhibit
                                                REDACTED Exhibit 6, # 9 Exhibit REDACTED
                                                Exhibit 7, # 10 Exhibit REDACTED Exhibit 8)
               Motion for Adverse Inference
                    Judicial Document
                                             MOTION for Sanctions Motion for Adverse
               (Motion to Strike filed at DE
07/13/2016 279                               Inference Instruction REDACTED filed by Virginia
                           288)              L. Giuffre.

                         Redacted
               Motion for Adverse Inference
                    Judicial Document              DECLARATION of Meredith Schultz in Support
                                                   re: 279 MOTION for Sanctions Motion for Adverse
               (Motion to Strike filed at DE
07/13/2016 280                                     Inference Instruction REDACTED filed by Virginia
                           288)                    L. Giuffre. (Attachments: # 1 Exhibit REDACTED,
                                                   # 2 Exhibit REDACTED, # 3 Exhibit)
                          Redacted Ex. 1-2
                                              LETTER RESPONSE in Opposition to Motion
               Motion for Adverse Inference addressed to Judge Robert W. Sweet from Meredith
                    Judicial Document         Schultz dated July 18, 2016 re: 288 LETTER
                                              MOTION for Discovery to Strike Plaintiff Virginia
                (Motion to Strike filed at DE
07/18/2016 290                                Giuffre's Motion for an Adverse Inference
                           288)               Instruction Pursuant to Rule 37(b), (e), and (f),
                                              Fed.R.Civ.P addressed to Judge Robert W. Sweet
                         Redacted             from Laura A. Menninger dated June 15, 201
                                              REDACTED filed by Virginia L. Giuffre.
               Motion for Adverse Inference DECLARATION of Meredith Schultz in
                                              Opposition re: 288 LETTER MOTION for
                    Judicial Document
                                              Discovery to Strike Plaintiff Virginia Giuffre's
07/18/2016 291 (Motion to Strike filed at DE
                                              Motion for an Adverse Inference Instruction
                           288)               Pursuant to Rule 37(b), (e), and (f), Fed.R.Civ.P
                                              addressed to Judge Robert W. Sweet from Laura A.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 12 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 12

                          Redacted - Ex. 1-3         Menninger dated June 15, 201 filed by Virginia L.
                                                     Giuffre. (Attachments: # 1 Exhibit REDACTED, #
                                                     2 Exhibit REDACTED, # 3 Exhibit REDACTED)



                                                     REPLY to Response to Motion re: 272 LETTER
                      Motion to Compel- Judicial MOTION for Leave to File Sur-Reply addressed to
                              Document           Judge Robert W. Sweet from Sigrid McCawley
07/25/2016 303
                                                 dated July 12, 2016. Defendant's Sur Sur-Reply In
                               Redacted          Support of Motion for Rule 37(b) & (c) Sanctions
                                                 filed by Ghislaine Maxwell.
                                                 DECLARATION of Laura A. Menninger in
                      Motion to Compel- Judicial Support re: 231 MOTION for Sanctions 37(b) & (c)
                             Document            for Failure to Comply with Court Order and Failure
07/25/2016 304
                                                 to Comply with Rule 26(a) filed by Ghislaine
                        Redacted - Ex. U-X       Maxwell. (Attachments: # 1 Exhibit U, # 2 Exhibit
                                                 V, # 3 Exhibit W, # 4 Exhibit X)

                        Motion re Depositions -
                                                     MOTION for Extension of Time to Complete
                         Judicial Document
07/25/2016 306                                       Discovery to Serve and Depose Ross Gow filed by
                                                     Virginia L. Giuffre.
                               Redacted
                                                   DECLARATION of Meredith Schultz in Support
                       Motion re Depositions       re: 306 MOTION for Extension of Time to
                                                   Complete Discovery to Serve and Depose Ross
                          Judicial Document
07/25/2016 307                                     Gow filed by Virginia L. Giuffre. (Attachments: # 1
                                                   Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5
                          Redacted - Ex. 7-8       Exhibit, # 6 Exhibit, # 7 Exhibit REDACTED, # 8
                                                   Exhibit REDACTED, # 9 Exhibit)
                     Motion for Sanctions- Party – DECLARATION of Meredith Schultz in Support
                                                   re: 308 MOTION for Sanctions and finding Civil
                                 Other
                                                   Contempt against Sarah Kellen for Ignoring
07/25/2016 309            Judicial Document        Subpoena filed by Virginia L. Giuffre.
                                                   (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit,
                               Redacted            # 4 Exhibit, # 5 Exhibit)
                     Motion for Sanctions-Third DECLARATION of Meredith Schultz in Support
                                                   re: 310 MOTION for Sanctions and for Finding of
                            Party – Other
                                                   Civil Contempt Against Nadia Marcinkova for
07/25/2016 311            Judicial Document
                                                   Ignoring Subpoena filed by Virginia L. Giuffre.
                                                   (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit,
                               Redacted            # 4 Exhibit, # 5 Exhibit)
                     Motion to Compel- Judicial NOTICE of Supplemental Authority re: 257
07/29/2016 313                Document             Response in Opposition to Motion filed by Virginia
                               Redacted            L. Giuffre. (Attachments: # 1 Exhibit REDACTED)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 13 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 13

                                                    FILING ERROR – WRONG EVENT TYPE
                      Motion to Compel- Judicial SELECTED FROM MENU – MOTION to
                              Document           Compel and Motion to Enforce the Court’s Order
07/29/2016 315
                                                 and Direct Defendant to Answer Deposition
                               Redacted          Questions filed by Virginia L. Giuffre. Modified
                                                 on 8/10/2016.
                                                 FILING ERROR - DEFICIENT DOCKET
                                                 ENTRY - DECLARATION of Meredith Schultz in
                                                 Support re: 315 MOTION to Compel and Motion to
                      Motion to Compel- Judicial Enforce the Court's Order and Direct Defendant to
                              Document           Answer Deposition Questions filed by Virginia L.
07/29/2016 316
                                                 Giuffre. (Attachments: # 1 Exhibit REDACTED, #
                          Redacted Ex. 1-8       2 Exhibit REDACTED, # 3 Exhibit REDACTED,
                                                 # 4 Exhibit REDACTED, # 5 Exhibit REDACTED,
                                                 # 6 Exhibit REDACTED, # 7 Exhibit REDACTED,
                                                 # 8 Exhibit REDACTED) Modified on 8/10/2016.

                      Motion to Compel- Judicial MOTION Defendant's Submission Regarding
                              Document           "Search Terms" And Notice Of Compliance With
08/01/2016 320
                                                    Court Order Concerning Forensic Examination Of
                               Redacted             Devices filed by Ghislaine Maxwell.

                                                    DECLARATION of Laura A. Menninger in
                                                    Support re: 320 MOTION Defendant's Submission
                      Motion to Compel- Judicial    Regarding "Search Terms" And Notice Of
                              Document              Compliance With Court Order Concerning
08/01/2016 321
                                                    Forensic Examination Of Devices filed by Ghislaine
                          Redacted - Ex. A-F        Maxwell. (Attachments: # 1 Exhibit A, # 2 Exhibit
                                                    B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                                                    Exhibit F)
                      Motion to Compel- Judicial    MOTION for Protective Order and Motion for the
                                                    Court to Direct Defendant to Disclose All
                              Document
08/08/2016 335                                      Individuals to whom Defendant has Disseminated
                                                    Confidential Information. Document filed by
                               Redacted             Virginia L. Giuffre.
                                                    DECLARATION of Sigrid McCawley in Support
                      Motion to Compel- Judicial    re: 335 MOTION for Protective Order and Motion
                                                    for the Court to Direct Defendant to Disclose All
                              Document
08/08/2016 336                                      Individuals to whom Defendant has Disseminated
                                                    Confidential Information filed by Virginia L.
                          Redacted - Ex. 1-3        Giuffre. (Attachments: # 1 Exhibit REDACTED, #
                                                    2 Exhibit REDACTED, # 3 Exhibit REDACTED)
                     Motion for Adverse Inference   MEMORANDUM OF LAW in Support re: 279
                          Judicial Document         MOTION for Sanctions Motion for Adverse
08/08/2016 338
                                                    Inference Instruction REDACTED. Supplement
                               Redacted             Based on New Information filed by Virginia L.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 14 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 14

                                                   Giuffre. (Attachments: # 1 REDACTED
                                                   DECLARATION, # 2 Exhibit REDACTED, # 3
                                                   Exhibit REDACTED, # 4 Exhibit REDACTED, # 5
                                                   Exhibit REDACTED, # 6 Exhibit REDACTED, # 7
                                                   Exhibit REDACTED, # 8 Exhibit REDACTED, # 9
                                                   Exhibit REDACTED, # 10 Exhibit REDACTED)

                     Motion to Compel- Judicial RESPONSE in Opposition to Motion re: 315
                             Document           MOTION to Compel and Motion to Enforce the
08/08/2016 339
                                                   Court's Order and Direct Defendant to Answer
                              Redacted             Deposition Questions filed by Ghislaine Maxwell.

                                                DECLARATION of Jeffrey S. Pagliuca in
                                                Opposition re: 315 MOTION to Compel and
                     Motion to Compel- Judicial Motion to Enforce the Court's Order and Direct
                             Document           Defendant to Answer Deposition Questions filed by
08/08/2016 340
                                                Ghislaine Maxwell. (Attachments: # 1 Exhibit A, #
                       Redacted - Ex. A, C-I    2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                                                Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit
                                                H, # 9 Exhibit I)

                     Motion to Compel- Judicial MOTION to Compel Defendant to Produce
                             Document           Documents Subject to Improper Objection and
08/09/2016 345
                                                   Improper Claim of Privilege filed by Virginia L.
                              Redacted             Giuffre.

                                                DECLARATION of Meredith Schultz in Support
                                                re: 345 MOTION to Compel Defendant to Produce
                     Motion to Compel- Judicial Documents Subject to Improper Objection and
                             Document           Improper Claim of Privilege filed by Virginia L.
08/09/2016 346
                                                Giuffre. (Attachments: # 1 Exhibit REDACTED, #
                        Redacted - Ex. 1-5      2 Exhibit REDACTED, # 3 Exhibit REDACTED,
                                                # 4 Exhibit REDACTED, # 5 Exhibit
                                                REDACTED)

                     Motion to Strike - Judicial MOTION to Strike Document No. [338, and all
                            Document             supporting documents] to Plaintiff's Supplement to
08/10/2016 353
                                                   Motion for Adverse Inference Instruction Based on
                              Redacted             New Information filed by Ghislaine Maxwell.


                     Motion to Compel- Judicial MOTION to Compel Responses to Defendant's
08/10/2016 354               Document           Second Set of Discovery Requests to Plaintiff, and
                             Redacted           for Sanctions filed by Ghislaine Maxwell.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 15 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 15

                                                     DECLARATION of Laura A. Menninger in
                     Motion to Compel- Judicial Support re: 354 MOTION to Compel Responses to
                             Document           Defendant's Second Set of Discovery Requests to
08/10/2016 355
                                                     Plaintiff, and for Sanctions filed by Ghislaine
                           Redacted - Ex B           Maxwell. (Attachments: # 1 Exhibit A, # 2 Exhibit
                                                     B)
                     Motion to Compel- Judicial
                                                MOTION to Direct DEFENDANT TO ANSWER
                             Document
08/11/2016 356                                       DEPOSITION QUESTIONS FILED UNDER SEAL
                                                     filed by Virginia L. Giuffre.
                               Redacted
                                                    FILING ERROR - WRONG EVENT TYPE
                                                    SELECTED FROM MENU - MOTION to Direct
                                                    DEFENDANT TO ANSWER DEPOSITION
                      Motion to Compel- Judicial QUESTIONS [SCHULTZ DECLARATION ISO_DE
                               Document             356_MOTION] filed by Virginia L. Giuffre.
08/11/2016 357
                                                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2 (Sealed),
                          Redacted - Ex. 1-8        # 3 Exhibit 3 (Sealed), # 4 Exhibit 4 (Sealed), # 5
                                                    Exhibit 5 (Sealed), # 6 Exhibit 6 (Sealed), # 7
                                                    Exhibit 7 (Sealed), # 8 Exhibit 8 (Sealed)) Modified
                                                    on 8/12/2016
                                                    DECLARATION of Alan M. Dershowitz in
                                                    Support re: 362 MOTION to Intervene. MOTION
                     Filings related to Third-Party to Unseal Document or in the Alternative to Modify
                                                    Protective Order. Document filed by Alan M.
                         Intervenors - Judicial
                                                    Dershowitz. (Attachments: # 1 Exhibit A, # 2
08/11/2016 363                 Document
                                                    Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit
                                                    E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9
                      Redacted - Ex. A-B, G, M Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12
                                                    Exhibit L, # 13 Exhibit M, # 14 Exhibit N) (Celli,
                                                    Andrew)
               Filings Related to Third-Party
                        Intervenors           MEMORANDUM OF LAW in Support re: 362
                                              MOTION to Intervene. MOTION to Unseal
08/11/2016 364       Judicial Document
                                                     Document or in the Alternative to Modify Protective
                                                     Order filed by Alan M. Dershowitz. (Celli, Andrew)
                               Redacted
                                                DECLARATION of Meredith Schultz in Support
                                                re: 357 MOTION to Direct DEFENDANT TO
                     Motion to Compel- Judicial ANSWER DEPOSITION QUESTIONS [SCHULTZ
                             Document           DECLARATION ISO_DE 356_MOTION]., 315
                                                MOTION to Compel and Motion to Enforce the
08/12/2016 367
                                                Court's Order and Direct Defendant to Answer
                       Redacted - - Ex. 1-8     Deposition Questions., 356 MOTION to Direct
                                                DEFENDANT TO ANSWER DEPOSITION
                                                QUESTIONS FILED UNDER SEAL.. Document
                                                filed by Virginia L. Giuffre. (Attachments: # 1
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 16 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 16

                                                  Exhibit 1 (Sealed), # 2 Exhibit 2 (Sealed), # 3
                                                  Exhibit 3 (Sealed), # 4 Exhibit 4 (Sealed), # 5
                                                  Exhibit 5 (Sealed), # 6 Exhibit 6 (Sealed), # 7
                                                  Exhibit 7 (Sealed), # 8 Exhibit 8 (Sealed)


                                                REPLY MEMORANDUM OF LAW in Support re:
                                                315 MOTION to Compel and Motion to Enforce
                                                the Court's Order and Direct Defendant to Answer
                     Motion to Compel- Judicial Deposition Questions., 357 MOTION to Direct
                             Document           DEFENDANT TO ANSWER DEPOSITION
08/12/2016 368
                                                QUESTIONS [SCHULTZ DECLARATION
                             Redacted           ISO_DE 356_MOTION], 356 MOTION to Direct
                                                DEFENDANT TO ANSWER DEPOSITION
                                                QUESTIONS FILED UNDER SEAL.. Document
                                                filed by Virginia L. Giuffre.
                                                DECLARATION of Sigrid McCawley in Support
                                                re: 357 MOTION to Direct DEFENDANT TO
                                                ANSWER DEPOSITION QUESTIONS [SCHULTZ
                                                DECLARATION ISO_DE 356_MOTION] filed by
                                                Virginia L. Giuffre. (Attachments: # 1 Exhibit
                     Motion to Compel- Judicial REDACTED, # 2 Exhibit REDACTED, # 3 Exhibit
                             Document           REDACTED, # 4 Exhibit REDACTED, # 5 Exhibit
08/12/2016 369
                                                REDACTED, # 6 Exhibit REDACTED, # 7 Exhibit
                        Redacted - Ex. 1-16     REDACTED, # 8 Exhibit REDACTED, # 9 Exhibit
                                                REDACTED, # 10 Exhibit REDACTED, # 11
                                                Exhibit REDACTED, # 12 Exhibit REDACTED, #
                                                13 Exhibit REDACTED, # 14 Exhibit
                                                REDACTED, # 15 Exhibit REDACTED, # 16
                                                Exhibit REDACTED)

                     Motion to Compel- Judicial MOTION for Protective Order (REDACTED)
                             Document           Regarding Personal Financial Information filed by
08/12/2016 370
                                                  Ghislaine Maxwell. (Attachments: # 1 Exhibit A, #
                          Redacted - Ex. C        2 Exhibit B, # 3 Exhibit C)

                                                  DECLARATION of Laura A. Menninger in
                     Motion to Compel- Judicial Support re: 370 MOTION for Protective Order
                             Document           (REDACTED) Regarding Personal Financial
08/12/2016 371
                                                  Information filed by Ghislaine Maxwell.
                          Redacted - Ex. C        (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                                                  Exhibit C)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 17 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 17


                     Motion to Compel- Judicial RESPONSE in Opposition to Motion re: 354
                             Document           MOTION to Compel Responses to Defendant's
08/17/2016 378
                                                  Second Set of Discovery Requests to Plaintiff, and
                              Redacted            for Sanctions filed by Virginia L. Giuffre.

                                                DECLARATION of Sigrid McCawley in
                                                Opposition re: 354 MOTION to Compel Responses
                     Motion to Compel- Judicial to Defendant's Second Set of Discovery Requests to
                             Document           Plaintiff, and for Sanctions filed by Virginia L.
08/17/2016 379
                                                Giuffre. (Attachments: # 1 Exhibit Redacted, # 2
                       Redacted - Ex.1, 3-6     Exhibit, # 3 Exhibit Redacted, # 4 Exhibit
                                                Redacted, # 5 Exhibit Redacted, # 6 Exhibit
                                                Redacted)
                                                RESPONSE in Opposition to Motion re: 335
                     Motion to Compel- Judicial MOTION for Protective Order and Motion for the
               380           Document           Court to Direct Defendant to Disclose All
08/18/2016
                                                Individuals to whom Defendant has Disseminated
                             Redacted           Confidential Information filed by Ghislaine
                                                Maxwell.
                                                DECLARATION of Laura A. Menninger in
                                                Opposition re: 335 MOTION for Protective Order
                     Motion to Compel- Judicial and Motion for the Court to Direct Defendant to
                             Document           Disclose All Individuals to whom Defendant has
08/18/2016 381
                                                Disseminated Confidential Information filed by
                        Redacted - Ex. A-H      Ghislaine Maxwell. (Attachments: # 1 Exhibit A, #
                                                2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5


                     Motion to Compel- Judicial RESPONSE in Opposition to Motion re: 345
                                                MOTION to Compel Defendant to Produce
                             Document
08/19/2016 383                                    Documents Subject to Improper Objection and
                                                  Improper Claim of Privilege filed by Ghislaine
                              Redacted            Maxwell.
                                                  DECLARATION of Laura A. Menninger in
                     Motion to Compel- Judicial Opposition re: 345 MOTION to Compel Defendant
                             Document           to Produce Documents Subject to Improper
08/19/2016 384
                                                  Objection and Improper Claim of Privilege filed by
                          Redacted - Ex. A        Ghislaine Maxwell. (Attachments: # 1 Exhibit A, #
                                                  2 Exhibit B, # 3 Exhibit C)

                     Motion to Compel- Judicial DECLARATION of REDACTED in Opposition re:
                                                345 MOTION to Compel Defendant to Produce
                             Document
08/19/2016 385                                    Documents Subject to Improper Objection and
                                                  Improper Claim of Privilege filed by Ghislaine
                              Redacted            Maxwell.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 18 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 18


                     Motion to Compel- Judicial DECLARATION of REDACTED in Opposition re:
                                                345 MOTION to Compel Defendant to Produce
                             Document
08/19/2016 386                                    Documents Subject to Improper Objection and
                                                  Improper Claim of Privilege filed by Ghislaine
                             Redacted             Maxwell.

                     Motion to Compel- Judicial DECLARATION of REDACTED in Opposition re:
                                                345 MOTION to Compel Defendant to Produce
                             Document
08/19/2016 387                                    Documents Subject to Improper Objection and
                                                  Improper Claim of Privilege filed by Ghislaine
                             Redacted             Maxwell.
                     Motion to Compel- Judicial RESPONSE in Opposition to Motion re: 370
                             Document           MOTION for Protective Order (REDACTED)
08/22/2016 388
                                                  Regarding Personal Financial Information filed by
                             Redacted             Virginia L. Giuffre.
                                                  DECLARATION of Sigrid McCawley in
                                                  Opposition re: 370 MOTION for Protective Order
                     Motion to Compel- Judicial   (REDACTED) Regarding Personal Financial
                                                  Information filed by Virginia L. Giuffre.
                             Document
08/22/2016 389                                    (Attachments: # 1 Exhibit REDACTED, # 2 Exhibit
                                                  REDACTED, # 3 Exhibit REDACTED, # 4
                        Redacted - Ex. 1-9        Exhibit REDACTED, # 5 Exhibit REDACTED, # 6
                                                  Exhibit REDACTED, # 7 Exhibit REDACTED, # 8
                                                  Exhibit REDACTED, # 9 Exhibit REDACTED)
                                                  REPLY MEMORANDUM OF LAW in Support re:
                     Motion to Compel- Judicial   335 MOTION for Protective Order and Motion for
                             Document             the Court to Direct Defendant to Disclose All
08/23/2016 392
                                                  Individuals to whom Defendant has Disseminated
                             Redacted             Confidential Information filed by Virginia L.
                                                  Giuffre.
                                                  DECLARATION of Sigrid McCawley in Support
                                                  re: 335 MOTION for Protective Order and Motion
                     Motion to Compel- Judicial   for the Court to Direct Defendant to Disclose All
                             Document             Individuals to whom Defendant has Disseminated
08/23/2016 393
                                                  Confidential Information filed by Virginia L.
                         Redacted - Ex. 1-4       Giuffre. (Attachments: # 1 Exhibit Composite
                                                  Sealed 1, # 2 Exhibit Sealed 2, # 3 Exhibit Sealed 3,
                                                  # 4 Exhibit Sealed 4)
                     Motion to Compel- Judicial   REPLY MEMORANDUM OF LAW in Support re:
                                                  345 MOTION to Compel Defendant to Produce
                             Document
08/24/2016 397                                    Documents Subject to Improper Objection and
                                                  Improper Claim of Privilege filed by Virginia L.
                             Redacted             Giuffre.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 19 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 19

                                                DECLARATION of Sigrid McCawley in Support
                                                re: 345 MOTION to Compel Defendant to Produce
                     Motion to Compel- Judicial Documents Subject to Improper Objection and
                             Document           Improper Claim of Privilege filed by Virginia L.
08/24/2016 398
                                                Giuffre. (Attachments: # 1 Exhibit Sealed Exhibit
                        Redacted - Ex. 1-5      1, # 2 Exhibit Sealed Exhibit 2, # 3 Exhibit Sealed
                                                Exhibit 3, # 4 Exhibit Sealed Exhibit 4, # 5 Exhibit
                                                Sealed Exhibit 5)

                     Motion to Compel/Motion to MOTION for Leave to File A Sur-Reply or,
                      Strike- Judicial Document Alternatively, to Strike Plaintiff's
08/25/2016 400
                                                   Misrepresentations of Fact to the Court filed by
                              Redacted             Ghislaine Maxwell. [DE 370]

                                           DECLARATION of Laura A. Menninger in
               Motion to Compel/ Motion to Support re: 400 MOTION for Leave to File A Sur-
                                           Reply or, Alternatively, to Strike Plaintiff's
                Strike- Judicial Document
08/25/2016 401                             Misrepresentations of Fact to the Court filed by
                                           Ghislaine Maxwell. (Attachments: # 1 Exhibit A, #
                    Redacted - Ex. A-F     2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                                           Exhibit E, # 6 Exhibit F)

                     Motion to Compel- Judicial REPLY MEMORANDUM OF LAW in Support re:
                                                354 MOTION to Compel Responses to Defendant's
                             Document
08/25/2016 402                                     Second Set of Discovery Requests to Plaintiff, and
                                                   for Sanctions. . Document filed by Ghislaine
                              Redacted             Maxwell.
                                                   DECLARATION of Laura A. Menninger in
                     Motion to Compel- Judicial Support re: 354 MOTION to Compel Responses to
                             Document           Defendant's Second Set of Discovery Requests to
08/25/2016 403
                                                   Plaintiff, and for Sanctions filed by Ghislaine
                          Redacted - Ex. C         Maxwell. (Attachments: # 1 Exhibit A, # 2 Exhibit
                                                   B, # 3 Exhibit C)

                     Motion to Compel- Judicial REPLY to Response to Motion re: 370 MOTION
                             Document           for Protective Order (REDACTED) Regarding
08/29/2016 404
                                                   Personal Financial Information filed by Ghislaine
                              Redacted             Maxwell.


                     Motion to Compel- Judicial DECLARATION of Laura A. Menninger in
                                                Support re: 370 MOTION for Protective Order
                             Document
08/29/2016 405                                     (REDACTED) Regarding Personal Financial
                                                   Information filed by Ghislaine Maxwell.
                          Redacted - Ex. D         (Attachments: # 1 Exhibit D)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 20 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 20

                     Filings re. Third Parties –
                                                   RESPONSE in Opposition to Motion re: 362
                              Intervene
                                                   MOTION to Intervene. MOTION to Unseal
08/29/2016 406           Judicial Document         Document or in the Alternative to Modify Protective
                                                   Order. Document filed by Virginia L. Giuffre.
                             Redacted
                                                   DECLARATION of Sigrid McCawley in
                                                   Opposition re: 362 MOTION to Intervene.
                                                   MOTION to Unseal Document or in the Alternative
                     Filings re. Third Parties –   to Modify Protective Order. Document filed by
                              Intervene            Virginia L. Giuffre. (Attachments: # 1 Exhibit, # 2
08/29/2016 407           Judicial Document         Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6
                                                   Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10
                        Redacted - Ex. 1-23        Exhibit, # 11 Exhibit, # 12 Exhibit, # 13 Exhibit, #
                                                   14 Exhibit, # 15 Exhibit, # 16 Exhibit, # 17 Exhibit,
                                                   # 18 Exhibit, # 19 Exhibit, # 20 Exhibit, # 21
                                                   Exhibit, # 22 Exhibit, # 23 Exhibit)

                     Filings re. Third Parties –   DECLARATION of Paul Cassell in Opposition re:
                              Intervene            362 MOTION to Intervene. MOTION to Unseal
08/29/2016 408           Judicial Document         Document or in the Alternative to Modify Protective
                                                   Order filed by Virginia L. Giuffre. (Attachments: #
                         Redacted - Ex. 1-4        1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit)


                     Motion to Compel- Judicial DECLARATION of Laura A. Menninger in
                                                Support re: 422 MOTION to Compel Settlement
                             Document
09/06/2016 423                                     Agreement (Renewed) filed by Ghislaine Maxwell.
                                                   (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                        Redacted - Ex. A-D         Exhibit C, # 4 Exhibit D)
                                                   DECLARATION of Alan M. Dershowitz in
                     Filings re. Third Parties –   Support re: 362 MOTION to Intervene. MOTION
                              Intervene            to Unseal Document or in the Alternative to Modify
                         Judicial Document         Protective Order. Document filed by Alan M.
09/15/2016 435
                                                   Dershowitz. (Attachments: # 1 Exhibit O, # 2
                             Redacted              Exhibit P, # 3 Exhibit Q, # 4 Exhibit R, # 5 Exhibit
                                                   S, # 6 Exhibit T, # 7 Exhibit U, # 8 Exhibit V, # 9
                                                   Exhibit W, # 10 Exhibit X) (Celli, Andrew)

                     Filings re. Third Parties –   REPLY MEMORANDUM OF LAW in Support re:
                              Intervene            362 MOTION to Intervene. MOTION to Unseal
09/15/2016 436           Judicial Document         Document or in the Alternative to Modify
                                                   Protective Order filed by Alan M. Dershowitz.
                             Redacted              (Celli, Andrew)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 21 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 21

                     Motions to Compel – related
                            Court Order          NOTICE of Filing Proposed Redacted Opinion
09/20/2016 440          – Judicial Document      filed by Sharon Churcher. (Attachments: # 1
                                                    Exhibit Proposed Redacted Opinion) (Feder, Eric)
                              Redacted
                     Motion to Compel- Judicial
                                                MOTION for Discovery for Court Approval of
                             Document
09/21/2016 441                                      Plaintiff's Certification of Production filed by
                                                    Virginia L. Giuffre.
                              Redacted
                                                    DECLARATION of Sigrid McCawley in Support
                     Motion to Compel- Judicial re: 441 MOTION for Discovery for Court Approval
                             Document           of Plaintiff's Certification of Production filed by
09/21/2016 442
                                                    Virginia L. Giuffre. (Attachments: # 1 Exhibit 1, #
                          Redacted - Ex. 2-5        2 Exhibit 2 Sealed, # 3 Exhibit 3 Sealed, # 4
                                                    Exhibit 4 Sealed, # 5 Exhibit 5 Sealed)
                                                    LETTER RESPONSE to Motion addressed to
                      Filings re. Third Parties –   Judge Robert W. Sweet from Sigrid S. McCawley
                                                    dated September 28, 2016 re: 444 LETTER
                               Intervene
                                                    MOTION for Leave to File a less-redacted version
09/28/2016 447            Judicial Document
                                                    of Professor Dershowitz’s Reply Declaration
                                                    addressed to Judge Robert W. Sweet from Andrew
                              Redacted              G. Celli dated 9/26/2016 filed by Virginia L.
                                                    Giuffre.
               Motion to Compel Filings re.
                  Third Parties – Other
                                            MOTION to Compel Testimony of Jeffrey Epstein
09/30/2016 449     Judicial Document
                                                    filed by Ghislaine Maxwell.
                              Redacted
                     Motion to Compel Filings re.
                        Third Parties – Other     DECLARATION of Jeffrey S. Pagliuca in Support
                                                  re: 449 MOTION to Compel Testimony of Jeffrey
                         Judicial Document
09/30/2016 450                                      Epstein filed by Ghislaine Maxwell. (Attachments:
                                                    # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                       Redacted - Ex. A-C, E-F      Exhibit D, # 5 Exhibit E, # 6 Exhibit F)

                     Motion to Compel- Judicial
                             Document           MOTION to Reopen Defendant's Deposition Based
10/14/2016 466                                      on Defendant's Late Production of New, Key
                              Redacted              Documents filed by Virginia L. Giuffre.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 22 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 22

                                                  DECLARATION of Sigrid McCawley in Support
                     Motion to Compel- Judicial re: 466 MOTION to Reopen Defendant's
                             Document           Deposition Based on Defendant's Late Production
10/14/2016 467
                                                  of New, Key Documents filed by Virginia L. Giuffre.
                         Redacted - Ex. 1-3       (Attachments: # 1 Exhibit Sealed Composite, # 2
                                                  Exhibit Sealed Composite, # 3 Exhibit Sealed)

                     Adverse Inference- Motion to MOTION to Compel Ghislaine Maxwell to Produce
10/14/2016 468       Compel- Judicial Document Data from Undisclosed Email Account and for an
10/14/2016                                        Adverse Inference Instruction filed by Virginia L.
                              Redacted            Giuffre.

                                            DECLARATION of Sigrid McCawley in Support
               Adverse Inference- Motion to re: 468 MOTION to Compel Ghislaine Maxwell to
                                            Produce Data from Undisclosed Email Account and
               Compel- Judicial Document
09/06/2016 469                              for an Adverse Inference Instruction filed by
                                            Virginia L. Giuffre. (Attachments: # 1 Exhibit
                   Redacted - Ex. 1-3       Sealed Exhibit 1, # 2 Exhibit Sealed Composite
                                            Exhibit 2, # 3 Exhibit Sealed Exhibit 3)
               Motion to Compel Filings re.
                  Third Parties – Other     RESPONSE to Motion re: 449 MOTION to
10/17/2016 470     Judicial Document        Compel Testimony of Jeffrey Epstein filed by
                                                  Virginia L. Giuffre.
                              Redacted
                     Motion to Compel Filings re.
                        Third Parties – Other     DECLARATION of Sigrid McCawley in Support
                         Judicial Document        re: 449 MOTION to Compel Testimony of Jeffrey
10/17/2016 471
                                                  Epstein filed by Virginia L. Giuffre. (Attachments:
                           Redacted - Ex. 1       # 1 Exhibit Sealed Composite)

               Motion to Compel Filings re.
                  Third Parties – Other     RESPONSE in Opposition to Motion re: 449
10/17/2016 473     Judicial Document        MOTION to Compel Testimony of Jeffrey Epstein
                                                  filed by Jeffrey Epstein. (Goldberger, Jack)
                        Redacted
               Motion to Compel Filings re.
                  Third Parties – Other     DECLARATION of Jack Goldberger in Opposition
10/17/2016 474     Judicial Document        re: 449 MOTION to Compel Testimony of Jeffrey
                                                  Epstein filed by Jeffrey Epstein. (Goldberger, Jack)
                              Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 23 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 23


                     Adverse Inference- Motion to RESPONSE in Opposition to Motion re: 468
                                                  MOTION to Compel Ghislaine Maxwell to Produce
                     Compel- Judicial Document
10/24/2016 479                                     Data from Undisclosed Email Account and for an
                                                   Adverse Inference Instruction, filed by Ghislaine
                               Redacted            Maxwell.
                                            DECLARATION of Laura A. Menninger in
               Adverse Inference- Motion to Opposition re: 468 MOTION to Compel Ghislaine
                                            Maxwell to Produce Data from Undisclosed Email
               Compel- Judicial Document
10/24/2016 480                              Account and for an Adverse Inference Instruction
                                            filed by Ghislaine Maxwell. (Attachments: # 1
                   Redacted - Ex. A-D       Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit
                                            D)

                      Motion to Compel- Judicial RESPONSE in Opposition to Motion re: 466
                              Document           MOTION to Reopen Defendant's Deposition Based
10/24/2016 481
                                                   on Defendant's Late Production of New, Key
                               Redacted            Documents filed by Ghislaine Maxwell.

                                                 DECLARATION of Laura A. Menninger in
                      Motion to Compel- Judicial Opposition re: 466 MOTION to Reopen
                                                 Defendant's Deposition Based on Defendant's Late
                              Document
10/24/2016 482                                   Production of New, Key Documents filed by
                                                 Ghislaine Maxwell. (Attachments: # 1 Exhibit A, #
                         Redacted - Ex. A-E      2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                                                 Exhibit E)

                      Motion to Compel- Judicial
                                                 REPLY to Response to Motion re: 449 MOTION to
                              Document
10/24/2016 483                                     Compel Testimony of Jeffrey Epstein, filed by
                                                   Ghislaine Maxwell.
                               Redacted

                     Adverse Inference- Motion to REPLY to Response to Motion re: 468 Ghislaine
                     Compel- Judicial Document Maxwell to Produce Data from Undisclosed Email
10/28/2016 490
                                                   Account and for an Adverse Inference Instruction.
                               Redacted            REDACTED filed by Virginia L. Giuffre.

                                            DECLARATION of Meredith Schultz in Support
               Adverse Inference- Motion to re: 468 MOTION to Compel Ghislaine Maxwell to
                                            Produce Data from Undisclosed Email Account and
               Compel- Judicial Document
10/28/2016 491                              for an Adverse Inference Instruction filed by
                                            Virginia L. Giuffre. (Attachments: # 1 Exhibit, # 2
                   Redacted - Ex. 2-4       Exhibit REDACTED, # 3 Exhibit REDACTED, # 4
                                            Exhibit REDACTED)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 24 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 24


                     Motion to Compel- Judicial REPLY to Response to Motion re: 466 MOTION to
                                                Reopen Defendant's Deposition Based on
                             Document
10/28/2016 492                                     Defendant's Late Production of New, Key
                                                   Documents. REDACTED filed by Virginia L.
                              Redacted             Giuffre.

                     Motion to Compel- Judicial DECLARATION of Meredith Schultz in Support
                                                re: 466 MOTION to Reopen Defendant's
                             Document
10/28/2016 493                                     Deposition Based on Defendant's Late Production
                                                   of New, Key Documents filed by Virginia L. Giuffre.
                           Redacted - Ex 1         (Attachments: # 1 Exhibit REDACTED)
                                                [REDACTED] SEALED OPINION # 106882 re:
                                                215 MOTION to Quash subpoena of Sharon
                     Motion to Compel – Related Churcher, filed by Sharon Churcher. Upon the
                                                conclusions set forth above, the motion of Churcher
                            Court Order
                                                is granted and the Subpoena is quashed. The parties
11/21/2016 503           Judicial Document
                                                are directed to jointly file a proposed redacted
                                                version of this Opinion consistent with the
                              Redacted          Protective Order or notify the Court that none are
                                                necessary within two weeks of the date of receipt of
                                                this Opinion. (9/1/16) (cla)
                        Motion in Limine re.
                      Admissibility of Evidence    MOTION for Sanctions Based on Plaintiff's
12/09/2016 509          Judicial Document          Intentional Destruction of Evidence filed by
                                                   Ghislaine Maxwell.
                             Redacted
                        Motion in Limine re.       DECLARATION of Laura A. Menninger in
                      Admissibility of Evidence    Support re: 509 MOTION for Sanctions Based on
12/09/2016 510          Judicial Document          Plaintiff's Intentional Destruction of Evidence filed
                                                   by Ghislaine Maxwell. (Attachments: # 1 Exhibit
                        Redacted - Ex. A-D         A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D)
                        Motion in Limine re.
                                                   RESPONSE in Opposition to Motion re: 509
                      Admissibility of Evidence
12/16/2016 513                                     MOTION for Sanctions Based on Plaintiff's
                        Judicial Document
12/16/2016                                         Intentional Destruction of Evidence filed by
                                                   Virginia L. Giuffre.
                              Redacted
                                                   DECLARATION of Meredith Schultz in
                        Motion in Limine re.       Opposition re: 509 MOTION for Sanctions Based
                                                   on Plaintiff's Intentional Destruction of Evidence
                      Admissibility of Evidence
11/21/2016 514                                     filed by Virginia L. Giuffre. (Attachments: # 1
                        Judicial Document          Exhibit Sealed 1, # 2 Exhibit Sealed 2, # 3 Exhibit
                                                   Sealed 3, # 4 Exhibit Sealed 4, # 5 Exhibit Sealed 5,
                         Redacted - Ex. 1-6        # 6 Exhibit Sealed Composite 6)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 25 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 25

                        Motion in Limine re.
                                                    REPLY to Response to Motion re: 509 MOTION
                      Admissibility of Evidence
                                                    for Sanctions Based on Plaintiff's Intentional
12/20/2016 515          Judicial Document
                                                    Destruction of Evidence filed by Ghislaine
                                                    Maxwell.
                             Redacted
                        Motion in Limine re.        DECLARATION of Laura A. Menninger in
                      Admissibility of Evidence     Support re: 509 MOTION for Sanctions Based on
12/20/2016 516          Judicial Document           Plaintiff's Intentional Destruction of Evidence filed
                                                    by Ghislaine Maxwell. (Attachments: # 1 Exhibit
                         Redacted - Ex. D-G         E, # 2 Exhibit F, # 3 Exhibit G)

                     Motion in Limine re. Expert
                                                 MOTION in Limine To Exclude Expert Testimony
                         Judicial Document
01/05/2017 520                                      and Opinion of Chris Anderson filed by Ghislaine
                                                    Maxwell.
                              Redacted
                                                 DECLARATION of Jeffrey S. Pagliuca in Support
                     Motion in Limine re. Expert re: 520 MOTION in Limine To Exclude Expert
                                                 Testimony and Opinion of Chris Anderson filed by
                         Judicial Document
01/05/2017 521                                   Ghislaine Maxwell. (Attachments: # 1 Exhibit A, #
                                                 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                        Redacted - Ex. A-K       Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit
                                                 H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K)

                     Motion in Limine re. Expert
                                                 MOTION in Limine To Exclude Expert Testimony
                         Judicial Document
01/05/2017 522                                      and Opinions of William F. Chandler filed by
                                                    Ghislaine Maxwell.
                              Redacted

                     Motion in Limine re. Expert DECLARATION of Jeffrey S. Pagliuca in Support
                                                 re: 522 MOTION in Limine To Exclude Expert
                         Judicial Document
01/05/2017 523                                      Testimony and Opinions of William F. Chandler
                                                    filed by Ghislaine Maxwell. (Attachments: # 1
                         Redacted - Ex. A-B         Exhibit A, # 2 Exhibit B)

                     Motion in Limine re. Expert
                                                 MOTION in Limine To Exclude Expert Testimony
                         Judicial Document
01/05/2017 524                                      and Opinion of Professor Terry Coonan, J.D filed
                                                    by Ghislaine Maxwell.
                              Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 26 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 26


                     Motion in Limine re. Expert DECLARATION of Jeffrey S. Pagliuca in Support
                                                 re: 524 MOTION in Limine To Exclude Expert
                         Judicial Document
01/05/2017 525                                     Testimony and Opinion of Professor Terry Coonan,
                                                   J.D. filed by Ghislaine Maxwell. (Attachments: # 1
                         Redacted - Ex. A-B        Exhibit A, # 2 Exhibit B)

                     Motion in Limine re. Expert
                                                 MOTION in Limine To Exclude Expert Testimony
                         Judicial Document
01/05/2017 526                                     and Opinion of Dianne C. Flores filed by Ghislaine
                                                   Maxwell.
                              Redacted

                     Motion in Limine re. Expert DECLARATION of Jeffrey S. Pagliuca in Support
                         Judicial Document       re: 526 MOTION in Limine To Exclude Expert
01/05/2017 527
                                                   Testimony and Opinion of Dianne C. Flores filed by
                          Redacted - Ex. A         Ghislaine Maxwell. (Attachments: # 1 Exhibit A)


                     Motion in Limine re. Expert
                                                 MOTION in Limine To Exclude Expert Testimony
01/05/2017 528           Judicial Document
                                                   and Opinion of Dr. Bernard Jansen filed by
                                                   Ghislaine Maxwell.
                              Redacted
                                                   DECLARATION of Jeffrey S. Pagliuca in Support
                     Motion in Limine re. Expert re: 528 MOTION in Limine To Exclude Expert
                         Judicial Document       Testimony and Opinion of Dr. Bernard Jansen filed
01/05/2017 529
                                                   by Ghislaine Maxwell. (Attachments: # 1 Exhibit
                         Redacted - Ex. A-G        A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                                                   Exhibit E, # 6 Exhibit F, # 7 Exhibit G)

                     Motion in Limine re. Expert
                                                 MOTION in Limine To Exclude Expert Testimony
                         Judicial Document
01/05/2017 530                                     and Opinion of Doctor Gilbert Kliman filed by
                                                   Ghislaine Maxwell.
                              Redacted

                     Motion in Limine-Judicial     DECLARATION of Jeffrey S. Pagliuca in Support
                                                   re: 530 MOTION in Limine To Exclude Expert
01/05/2017 531              Document
                                                   Testimony and Opinion of Doctor Gilbert Kliman
                                                   filed by Ghislaine Maxwell. (Attachments: # 1
                         Redacted - Ex. A-C        Exhibit A, # 2 Exhibit B, # 3 Exhibit C)

                     Motion in Limine re. Expert
01/06/2017 533           Judicial Document       MOTION in Limine and Incorporated
                                                   Memorandum of Law filed by Virginia L. Giuffre.
                              Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 27 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 27


                     Motion in Limine re. Expert DECLARATION of Sigrid McCawley in Support
                                                 re: 533 MOTION in Limine and Incorporated
                         Judicial Document
01/06/2017 534                                   Memorandum of Law filed by Virginia L. Giuffre.
                                                 (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
                         Redacted - Ex. 1-3      Sealed 2, # 3 Exhibit Sealed 3)

                     Motion in Limine re. Expert
                         Judicial Document       MOTION in Limine and Incorporated
01/06/2017 535
                                                 Memorandum of Law filed by Virginia L. Giuffre.
                             Redacted

                     Motion in Limine re. Expert DECLARATION of Sigrid McCawley in Support
                         Judicial Document       re: 535 MOTION in Limine and Incorporated
                                                 Memorandum of Law filed by Virginia L. Giuffre.
01/06/2017 536
                                                 (Attachments: # 1 Exhibit Redacted 1, # 2 Exhibit
                         Redacted - Ex. 1-5      Redacted 2, # 3 Exhibit Redacted 3, # 4 Exhibit
                                                 Redacted 4, # 5 Exhibit Redacted 5)

                                                 FILING ERROR - WRONG EVENT TYPE
                     Unsealed by Second Circuit SELECTED FROM MENU – MOTION for
01/06/2017 538
                             Redacted           Summary Judgment filed by Ghislaine Maxwell.
                                                 Modified on 1/9/2017 (01/06/2017)

                                           FILING ERROR - DEFICIENT DOCKET
                                           ENTRY - DECLARATION of Laura A. Menninger
                Unsealed by Second Circuit in Support re: 538 MOTION for Summary
01/06/2017 539                             Judgment filed by Ghislaine Maxwell.
                                           (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
               Redacted - Ex. D, G-KK, MM Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit
                                           F, # 7 Exhibit G-KK, # 8 Exhibit LL, # 9 Exhibit
                                           MM)Modified on 1/9/2017

                     Unsealed by Second Circuit MEMORANDUM OF LAW in Support re: 540
01/09/2017 541
                                                 MOTION for Summary Judgment. Document filed
                             Redacted            by Ghislaine Maxwell.

                                           DECLARATION of Laura A. Menninger in
                Unsealed by Second Circuit Support re: 540 MOTION for Summary Judgment
01/09/2017 542                             filed by Ghislaine Maxwell. (Attachments: # 1
                                           Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit
               Redacted - Ex. D, G-KK, MM D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G-KK, #
                                           8 Exhibit LL, # 9 Exhibit MM)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 28 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 28

                      Trial Motion in Limine-
                      Objection to Deposition
                      Designations or Counter
                                                  MOTION in Limine to Exclude Defendant's
                            Designations
01/23/2017 561                                    Designations of Deposition Excerpts of Alan
                        Judicial Document         Dershowitz filed by Virginia L. Giuffre.

                             Redacted

                      Trial Motion in Limine-
                      Objection to Deposition     DECLARATION of Sigrid McCawley in Support
                      Designations or Counter     re: 561 MOTION in Limine to Exclude Defendant's
                                                  Designations of Deposition Excerpts of Alan
01/27/2017 562              Designations
                                                  Dershowitz filed by Virginia L. Giuffre.
                        Judicial Document         (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3
                                                  Exhibit Sealed 3, # 4 Exhibit Sealed 4)
                        Redacted - Ex. 3-4
                      Trial Motion in Limine-
                      Objection to Deposition     MOTION in Limine to Exclude Defendant's
01/27/2017 563        Designations or Counter     Designations of Deposition Excerpts of Virginia
                            Designations          Giuffre in an Unrelated Case filed by Virginia L.
                        Judicial Document         Giuffre.
                             Redacted
                        Motion tin Limine-        DECLARATION of Sigrid McCawley in Support
                                                  re: 563 MOTION in Limine to Exclude Defendant's
01/27/2017 564          Judicial Document
                                                  Designations of Deposition Excerpts of Virginia
                                                  Giuffre in an Unrelated Case filed by Virginia L.
                          Redacted - Ex. 1        Giuffre. (Attachments: # 1 Exhibit Sealed 1)
                        Trial- Objections to
                     Deposition Designations or   NOTICE of Filing Plaintiff's Objections to
01/27/2017 565         Counter Designations       Defendant's Deposition Designations and Plaintiff's
                        Judicial Document         Cross Designations filed by Virginia L. Giuffre.
                             Redacted
                        Trial- Objections to
                     Deposition Designations or
                                                  Objection to Plaintiff's Deposition Designations
01/27/2017 566         Counter Designations
                                                  filed by Ghislaine Maxwell.
                        Judicial Document
                             Redacted
                        Trial- Objections to
                     Deposition Designations or   MOTION in Limine to Exclude In Toto Certain
01/27/2017 567         Counter Designations       Depositions Designated By Plaintiff for Use at Trial
                        Judicial Document         filed by Ghislaine Maxwell.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 29 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 29

                              Redacted




                        Trial- Objections to       DECLARATION of Laura A. Menninger in
                     Deposition Designations or    Support re: 567 MOTION in Limine to Exclude In
                       Counter Designations        Toto Certain Depositions Designated By Plaintiff
01/27/2017 568
                        Judicial Document          for Use at Trial filed by Ghislaine Maxwell.
                                                   (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                         Redacted - Ex. A-E        Exhibit C, # 4 Exhibit D, # 5 Exhibit E)

                     Motion in Limine re. Expert RESPONSE in Opposition to Motion re: 530
01/30/2017 569           Judicial Document       MOTION in Limine To Exclude Expert Testimony
                                                   and Opinion of Doctor Gilbert Kliman filed by
                              Redacted             Virginia L. Giuffre.

                                                 DECLARATION of Sigrid McCawley in
                     Motion in Limine re. Expert Opposition re: 530 MOTION in Limine To Exclude
                                                 Expert Testimony and Opinion of Doctor Gilbert
                         Judicial Document
01/30/2017 570                                   Kliman filed by Virginia L. Giuffre. (Attachments:
                                                 # 1 Exhibit Sealed 1, # 2 Exhibit Sealed 2, # 3
                          Redacted - Ex. 1-5     Exhibit Sealed 3, # 4 Exhibit Sealed 4, # 5 Exhibit
                                                 Sealed 5)

                     Motion in Limine re. Expert RESPONSE in Opposition to Motion re: 524
                         Judicial Document       MOTION in Limine To Exclude Expert Testimony
01/30/2017 572
                                                   and Opinion of Professor Terry Coonan, J.D filed
                              Redacted             by Virginia L. Giuffre.

                                                 DECLARATION of Sigrid McCawley in
                     Motion in Limine re. Expert Opposition re: 524 MOTION in Limine To Exclude
                                                 Expert Testimony and Opinion of Professor Terry
01/30/2017 573           Judicial Document
                                                 Coonan, J.D. filed by Virginia L. Giuffre.
                                                 (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
                         Redacted Ex. 1-5        Sealed 2, # 3 Exhibit Sealed 3, # 4 Exhibit Sealed
                                                 4, # 5 Exhibit Sealed 5)
                     Motion in Limine re. Expert RESPONSE in Opposition to Motion re: 522
01/30/2017 574           Judicial Document       MOTION in Limine To Exclude Expert Testimony
                                                   and Opinions of William F. Chandler filed by
                              Redacted             Virginia L. Giuffre.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 30 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 30

                                                    DECLARATION of Sigrid McCawley in
                      Motion in Limine re. Expert Opposition re: 522 MOTION in Limine To Exclude
                          Judicial Document       Expert Testimony and Opinions of William F.
01/30/2017 575
                                                    Chandler filed by Virginia L. Giuffre.
                          Redacted - Ex. 1-3        (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
                                                    Sealed 2, # 3 Exhibit Sealed 3)

                     Motion in Limine re. Evidence NOTICE of Letter Reply in Support of Plaintiff's
                          Judicial Document        Letter Motion to Add New Witness re: 558 Order
01/30/2017 576
                                                    Setting Hearing on Motion, filed by Virginia L.
                               Redacted             Giuffre.


                      Motion in Limine re. Expert RESPONSE in Opposition to Motion re: 526
                         Judicial Document        MOTION in Limine To Exclude Expert Testimony
01/31/2017 577
                                                    and Opinion of Dianne C. Flores filed by Virginia
                               Redacted             L. Giuffre.

                                                  DECLARATION of Sigrid McCawley in
                      Motion in Limine re. Expert Opposition re: 526 MOTION in Limine To Exclude
                                                  Expert Testimony and Opinion of Dianne C. Flores
01/31/2017 578            Judicial Document
                                                  filed by Virginia L. Giuffre. (Attachments: # 1
                                                  Exhibit Sealed 1, # 2 Exhibit Sealed 2, # 3 Exhibit
                          Redacted - Ex. 1-5      Sealed 3, # 4 Exhibit Sealed 4, # 5 Exhibit Sealed
                                                  5)

                      Motion in Limine re. Expert RESPONSE in Opposition to Motion re: 520
                          Judicial Document       MOTION in Limine To Exclude Expert Testimony
01/31/2017 579
                                                    and Opinion of Chris Anderson filed by Virginia L.
                               Redacted             Giuffre.

                                                    DECLARATION of Sigrid McCawley in
                      Motion in Limine re. Expert Opposition re: 520 MOTION in Limine To Exclude
                          Judicial Document       Expert Testimony and Opinion of Chris Anderson
01/31/2017 580
                                                    filed by Virginia L. Giuffre. (Attachments: # 1
                           Redacted - Ex. 1-4       Exhibit Sealed 1, # 2 Exhibit Sealed 2, # 3 Exhibit
                                                    Sealed 3, # 4 Exhibit Sealed 4)

                      Motion in Limine re. Expert RESPONSE in Opposition to Motion re: 528
01/31/2017 581            Judicial Document       MOTION in Limine To Exclude Expert Testimony
                                                    and Opinion of Dr. Bernard Jansen filed by Virginia
                               Redacted             L. Giuffre.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 31 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 31


                     Motion in Limine re. Expert DECLARATION of Sigrid McCawley in
                                                 Opposition re: 528 MOTION in Limine To Exclude
                         Judicial Document
01/31/2017 582                                   Expert Testimony and Opinion of Dr. Bernard
                                                 Jansen filed by Virginia L. Giuffre. (Attachments: #
                         Redacted - Ex. 1-2      1 Exhibit Sealed 1, # 2 Exhibit Sealed 2)

                     Motion in Limine re. Expert RESPONSE in Opposition to Motion re: 535
                         Judicial Document       MOTION in Limine and Incorporated
01/31/2017 583
                                                 Memorandum of Law. Regarding Gregory B. Taylor
                              Redacted           and Kyle D. Jacobson filed by Ghislaine Maxwell.


                     Motion in Limine re. Expert RESPONSE in Opposition to Motion re: 533
                         Judicial Document       MOTION in Limine and Incorporated
01/31/2017 584
                                                 Memorandum of Law. Regarding Dr. Phillip Esplin
                              Redacted           filed by Ghislaine Maxwell.


                     Motion in Limine re. Expert DECLARATION of Jeffrey S. Pagliuca in
                         Judicial Document       Opposition re: 533 MOTION in Limine and
01/31/2017 585
                                                 Incorporated Memorandum of Law filed by
                          Redacted - Ex. A       Ghislaine Maxwell. (Attachments: # 1 Exhibit A)

                                                 RESPONSE in Opposition to Motion re: 540
                     Unsealed by Second Circuit MOTION for Summary Judgment filed by Virginia
01/31/2017 586                                   L. Giuffre. (Attachments: # 1 Appendix Rule 56.1
                              Redacted           Statement of Facts, # 2 Exhibit Declaration, # 3
                                                 Exhibit Redacted 1-50)
                                                 LETTER MOTION to Reopen re: 576 Notice
                           Trial Motions         (Other), 558 Order Setting Hearing on Motion,
02/03/2017 591           Judicial Document       Discovery re New Witness (original filed 1/19/17)
                                                 addressed to Judge Robert W. Sweet from Sigrid S.
                              Redacted           McCawley dated 01/19/17 filed by Virginia L.
                                                 Giuffre.
               Trial Deposition Designations
                  or Counter Designations NOTICE of Filing Defendant's Counter-
02/03/2017 592
                     Judicial Document       Designations to Plaintiff's Deposition Designations
                                                 filed by Ghislaine Maxwell.
                              Redacted

                     Motion in Limine re. Expert
                                                 REPLY MEMORANDUM OF LAW in Support re:
                         Judicial Document
02/09/2017 599                                   535 MOTION in Limine and Incorporated
                                                 Memorandum of Law filed by Virginia L. Giuffre.
                              Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 32 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 32


                      Motion in Limine re. Expert DECLARATION of Sigrid McCawley in Support
                                                  re: 535 MOTION in Limine and Incorporated
                          Judicial Document
02/09/2017 600                                     Memorandum of Law filed by Virginia L. Giuffre.
                                                   (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
                           Redacted –Ex. 1-3       Composite Sealed 2, # 3 Exhibit Sealed 3)

                            Trial Motions
                                                   NOTICE of Intent to Offer Statements Under, If
02/09/2017 601            Judicial Document
                                                   Necessary, The Residual Hearsay Rule filed by
                                                   Virginia L. Giuffre.
                               Redacted

                      Motion in Limine re. Expert
                          Judicial Document       REPLY MEMORANDUM OF LAW in Support re:
02/09/2017 602                                     533 MOTION in Limine and Incorporated
                               Redacted            Memorandum of Law filed by Virginia L. Giuffre.

                      Motion in Limine re. Expert DECLARATION of Sigrid McCawley in Support
                          Judicial Document       re: 533 MOTION in Limine and Incorporated
02/09/2017 603                                     Memorandum of Law filed by Virginia L. Giuffre.
                          Redacted – Ex. 1-3       (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
                                                   Composite Sealed 2, # 3 Exhibit Sealed 3)

                      Motion in Limine – Judicial RESPONSE in Opposition to Motion re: 567
                              Document            MOTION in Limine to Exclude In Toto Certain
02/10/2017 606
                                                   Depositions Designated By Plaintiff for Use at Trial
                               Redacted            filed by Virginia L. Giuffre.

                                                   DECLARATION of Sigrid McCawley in
                      Motion in Limine- Judicial Opposition re: 567 MOTION in Limine to Exclude
                             Document            In Toto Certain Depositions Designated By Plaintiff
02/10/2017 607
                                                   for Use at Trial filed by Virginia L. Giuffre.
                          Redacted - Ex. 1-3       (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
                                                   Sealed 2, # 3 Exhibit Sealed 3)

                     Motion in Limine re. Evidence
                                                   MOTION in Limine to Present Testimony From
                          Judicial Document
02/10/2017 608                                     Jeffrey Epstein for Purposes of Obtaining an
                                                   Adverse Inference filed by Virginia L. Giuffre.
                               Redacted

                     Motion in Limine re. Evidence DECLARATION of Sigrid McCawley in Support
                                                   re: 608 MOTION in Limine to Present Testimony
                          Judicial Document
02/10/2017 609                                     From Jeffrey Epstein for Purposes of Obtaining an
                                                   Adverse Inference filed by Virginia L. Giuffre.
                           Redacted - Ex. 1        (Attachments: # 1 Exhibit Sealed 1)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 33 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 33


                     Motion in Limine re. Expert
                                                 REPLY to Response to Motion re: 520 MOTION in
                         Judicial Document
02/10/2017 611                                   Limine To Exclude Expert Testimony and Opinion
                                                 of Chris Anderson filed by Ghislaine Maxwell.
                              Redacted

                     Motion in Limine re. Expert
                                                 REPLY to Response to Motion re: 522 MOTION in
                         Judicial Document
02/10/2017 612                                   Limine To Exclude Expert Testimony and Opinions
                                                 of William F. Chandler filed by Ghislaine Maxwell.
                              Redacted

                     Motion in Limine re. Expert
                                                 REPLY to Response to Motion re: 528 MOTION in
                         Judicial Document
02/10/2017 613                                   Limine To Exclude Expert Testimony and Opinion
                                                 of Dr. Bernard Jansen filed by Ghislaine Maxwell.
                              Redacted

                     Motion in Limine re. Expert REPLY to Response to Motion re: 524 MOTION in
                        Judicial Document        Limine To Exclude Expert Testimony and Opinion
02/10/2017 614
                                                 of Professor Terry Coonan, J.D filed by Ghislaine
                              Redacted           Maxwell.


                     Motion in Limine re. Expert DECLARATION of Jeffrey S. Pagliuca in Support
                                                 re: 524 MOTION in Limine To Exclude Expert
                         Judicial Document
02/10/2017 615                                   Testimony and Opinion of Professor Terry Coonan,
                                                 J.D. filed by Ghislaine Maxwell. (Attachments: # 1
                         Redacted - Ex. C-E      Exhibit C, # 2 Exhibit D, # 3 Exhibit E)

                     Motion in Limine re. Expert
                                                 REPLY to Response to Motion re: 526 MOTION in
02/10/2017 616          Judicial Document
                                                 Limine To Exclude Expert Testimony and Opinion
                                                 of Dianne C. Flores filed by Ghislaine Maxwell.
                              Redacted

                     Motion in Limine re. Expert DECLARATION of Jeffrey S. Pagliuca in Support
                         Judicial Document       re: 526 MOTION in Limine To Exclude Expert
02/10/2017 617
                                                 Testimony and Opinion of Dianne C. Flores filed by
                          Redacted - Ex. B       Ghislaine Maxwell. (Attachments: # 1 Exhibit B)

                     Motion in Limine re. Expert REPLY to Response to Motion re: 530 MOTION in
                         Judicial Document       Limine To Exclude Expert Testimony and Opinion
02/10/2017 618
                                                 of Doctor Gilbert Kliman filed by Ghislaine
                              Redacted           Maxwell.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 34 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 34


                     Motion in Limine re. Expert DECLARATION of Jeffrey S. Pagliuca in Support
                                                 re: 530 MOTION in Limine To Exclude Expert
                         Judicial Document
02/10/2017 619                                     Testimony and Opinion of Doctor Gilbert Kliman
                                                   filed by Ghislaine Maxwell. (Attachments: # 1
                         Redacted - Ex. D-E        Exhibit D, # 2 Exhibit E)


                     Unsealed by Second Circuit REPLY to Response to Motion re: 540 MOTION
02/10/2017 620                                     for Summary Judgment filed by Ghislaine
                                                   Maxwell. (Attachments: # 1 Appendix Rule 56.1
                              Redacted             Statement of Facts)

                                                   DECLARATION of Laura A. Menninger in
                     Unsealed by Second Circuit Support re: 540 MOTION for Summary Judgment
02/10/2017 621                                     filed by Ghislaine Maxwell. (Attachments: # 1
                        Redacted - Ex. OO-N        Exhibit NN, # 2 Exhibit OO, # 3 Exhibit PP, # 4
                                                   Exhibit QQ, # 5 Exhibit RR)

                     Trial Submissions- Judicial
                             Document            JOINT PRETRIAL STATEMENT filed by
02/10/2017 622
                                                   Ghislaine Maxwell.
                              Redacted

                        Trial- Objections to
                     Deposition Designations or
02/17/2017 630                                  NOTICE of Plaintiff's Objections to Defendant's
                       Counter Designations
                                                Counter Designations filed by Virginia L. Giuffre.
                        Judicial Document
                             Redacted

                     Motion in Limine- Judicial REPLY to Response to Motion re: 567 MOTION in
               631          Document            Limine to Exclude In Toto Certain Depositions
02/17/2017                                         Designated By Plaintiff for Use at Trial filed by
                              Redacted             Ghislaine Maxwell.


                     Motion in Limine- Judicial DECLARATION of Laura A. Menninger in
                                                Support re: 567 MOTION in Limine to Exclude In
                            Document
02/17/2017 632                                     Toto Certain Depositions Designated By Plaintiff
                                                   for Use at Trial filed by Ghislaine Maxwell.
                          Redacted - Ex. F         (Attachments: # 1 Exhibit F)
                        Trial- Objections to
                     Deposition Designations or
                                                Objection to Plaintiff's Cross Designation of
02/17/2017 633         Counter Designations
                                                Deposition Testimony filed by Ghislaine Maxwell.
                        Judicial Document
                             Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 35 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 35

                      Motion to Compel- Judicial
                                                 MOTION to Compel Philip Barden To Produce All
                              Document
02/17/2017 637                                       Work Product and Attorney Client
                                                     Communications filed by Virginia L. Giuffre.
                                Redacted
                                                 DECLARATION of Meredith Schultz in Support
                      Motion to Compel- Judicial re: 637 MOTION to Compel Philip Barden To
                                                 Produce All Work Product and Attorney Client
                              Document
02/22/2017 638                                   Communications. Document filed by Virginia L.
                                                 Giuffre. (Attachments: # 1 Exhibit Composite
                         Redacted - Ex. 2-5      Exhibit 1, # 2 Exhibit Sealed 2, # 3 Exhibit Sealed
                                                 3, # 4 Exhibit Sealed 4, # 5 Exhibit Sealed 5)
               Filings Related to Third Party-
                 Other- and Related Orders MOTION for Protective Order for Non-Party
02/22/2017 640       Judicial Document         Witness filed by John Stanley Pottinger, Sarah
                                                     Ransome.
                          Redacted
               Filings Related to Third Party- DECLARATION of John Stanley Pottinger in
                 Other- and Related Orders Support re: 640 MOTION for Protective Order for
02/22/2017 641       Judicial Document         Non-Party Witness filed by Sarah Ransome.
                                                     (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
                           Redacted - Ex. 1-2        Sealed 2)

                     Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 608
                          Judicial Document        MOTION in Limine to Present Testimony From
02/24/2017 644
                                                     Jeffrey Epstein for Purposes of Obtaining an
                                Redacted             Adverse Inference filed by Ghislaine Maxwell.

                                                     DECLARATION of Laura A. Menninger in
               Motion in Limine re. Evidence Opposition re: 608 MOTION in Limine to Present
02/24/2017 645      Judicial Document        Testimony From Jeffrey Epstein for Purposes of
                                                     Obtaining an Adverse Inference filed by Ghislaine
                          Redacted - Ex. A-D         Maxwell. (Attachments: # 1 Exhibit A, # 2 Exhibit
                                                     B, # 3 Exhibit C, # 4 Exhibit D)

                     Motion in Limine re. Evidence RESPONSE re: 601 Notice (Other) Response to
02/24/2017 646            Judicial Document        Plaintiffs Notice Of Intent To Offer Statements
                                                     Under, If Necessary, The Residual Hearsay Rule
                                Redacted             filed by Ghislaine Maxwell.


                     Motion in Limine re. Evidence REPLY MEMORANDUM OF LAW in Support re:
03/02/2017                Judicial Document        608 MOTION in Limine to Present Testimony From
               650
                                                     Jeffrey Epstein for Purposes of Obtaining an
                                Redacted             Adverse Inference filed by Virginia L. Giuffre.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 36 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 36

                                                     DECLARATION of Sigrid McCawley in Support
                     Motion in Limine re. Evidence re: 608 MOTION in Limine to Present Testimony
                          Judicial Document        From Jeffrey Epstein for Purposes of Obtaining an
03/02/2017
               651                                   Adverse Inference filed by Virginia L. Giuffre.
                           Redacted - Ex.1-2         (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
                                                     Sealed 2)

                      Motion to Compel- Judicial RESPONSE in Opposition to Motion re: 637
                              Document           MOTION to Compel Philip Barden To Produce All
03/02/2017 653
                                                     Work Product and Attorney Client Communications
                                Redacted             filed by Ghislaine Maxwell.


                      Motion to Compel- Judicial DECLARATION of Laura A. Menninger in
                                                 Opposition re: 637 MOTION to Compel Philip
                              Document
03/02/2017 654                                       Barden To Produce All Work Product and Attorney
                                                     Client Communications filed by Ghislaine
                            Redacted- Ex. A          Maxwell. (Attachments: # 1 Exhibit A)
                       Motion to Compel Filings
                      Related to Third Party-Other MOTION to Compel Non-Party Witness to Produce
                                                   Documents, Respond to Deposition Questions, and
03/02/2017 655             Judicial Document
                                                     Response to Motion for Protective Order filed by
                                                     Ghislaine Maxwell.
                                Redacted
                                                   DECLARATION of Laura A. Menninger in
                       Motion to Compel Filings Support re: 655 MOTION to Compel Non- Party
                      Related to Third Party-Other Witness to Produce Documents, Respond to
                                                   Deposition Questions, and Response to Motion for
03/02/2017 656             Judicial Document
                                                   Protective Order filed by Ghislaine Maxwell.
                                                   (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                                Redacted           Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit
                                                   F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I)
               Filings Related to Third Party-
                            Other
                                               MOTION to Quash filed by Jeffrey Epstein.
03/03/2017 657       Judicial Document
                                                     Epstein Motion to Quash Trial Subpoena
                                Redacted

                      Motion to Compel- Judicial SECOND MOTION to Compel Ghislaine Maxwell
                              Document           to Disclose Data from Defendant's Undisclosed
03/03/2017 659
                                                     Email Account and for An Adverse Inference
                                Redacted             Instruction filed by Virginia L. Giuffre.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 37 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 37

                                                 DECLARATION of Meredith Schultz in Support
                                                 re: 659 SECOND MOTION to Compel Ghislaine
                      Motion to Compel- Judicial Maxwell to Disclose Data from Defendant's
                              Document           Undisclosed Email Account and for An Adverse
03/03/2017 660
                                                 Inference Instruction filed by Virginia L. Giuffre.
                         Redacted - Ex. 1-4      (Attachments: # 1 Exhibit Composite Exhibit 1, # 2
                                                 Exhibit Sealed 2, # 3 Exhibit Sealed 3, # 4 Exhibit
                                                 Sealed 4)

                            Trial Motions           MOTION to Bifurcate Trial Relating to Punitive
                          Judicial Document         Damages and Exclusion of any Reference to
03/03/2017 662
                                                    Defendants Financial Information in the Liability
                               Redacted             Phase filed by Ghislaine Maxwell.


                     Motion in Limine re. Evidence
                                                   MOTION in Limine to Exclude Complaint and
                          Judicial Document
03/03/2017 663                                      Settlement Agreement in Jane Doe 102 v. Jeffrey
                                                    Epstein filed by Ghislaine Maxwell.
                               Redacted

                      Motion in Limine re. Expert MOTION in Limine to Exclude Late Disclosed
                          Judicial Document       Supplemental Report of Dr. James Jansen and
03/03/2017 664
                                                    Video Trial Exhibit of Dr. Gilbert Kliman filed by
                               Redacted             Ghislaine Maxwell.


                     Motion in Limine re. Evidence
                                                   MOTION in Limine to Prohibit Questioning
                          Judicial Document
03/03/2017 665                                      Regarding Defendants Adult Consensual Sexual
                                                    Activities filed by Ghislaine Maxwell.
                               Redacted

                     Motion in Limine re. Evidence
                                                   MOTION in Limine to Exclude Evidence Barred as
                          Judicial Document
03/03/2017 666                                      a Result of Plaintiffs Summary Judgment
                                                    Concessions filed by Ghislaine Maxwell.
                               Redacted

                     Motion in Limine re. Evidence
                          Judicial Document        MOTION in Limine to Exclude FBI 302 Statement
03/03/2017 667
                                                    of Plaintiff filed by Ghislaine Maxwell.
                               Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 38 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 38


               Motion in Limine re. Evidence DECLARATION of Laura A. Menninger in
03/03/2017 668      Judicial Document        Support re: 667 MOTION in Limine to Exclude
03/03/2017                                   FBI 302 Statement of Plaintiff filed by Ghislaine
                     Redacted - Ex. A        Maxwell. (Attachments: # 1 Exhibit A)

                     Motion in Limine re. Evidence
                                                   MOTION in Limine to Exclude References to
03/03/2017                Judicial Document
               669                                  Crime Victims Rights Act Litigation filed by
                                                    Ghislaine Maxwell.
                               Redacted

                     Motion in Limine re. Evidence DECLARATION of Laura A. Menninger in
                                                   Support re: 669 MOTION in Limine to Exclude
                          Judicial Document
03/03/2017 670                                      References to Crime Victims Rights Act Litigation
                                                    filed by Ghislaine Maxwell. (Attachments: # 1
                           Redacted - Ex. A         Exhibit A)

                     Motion in Limine re. Evidence
                                                   MOTION in Limine to Exclude Jeffrey Epstein Plea
                          Judicial Document
03/03/2017 671                                      and Non-Prosecution Agreement and Sex Offender
                                                    Registration filed by Ghislaine Maxwell.
                               Redacted
                                                    DECLARATION of Laura A. Menninger in
                     Motion in Limine re. Evidence Support re: 671 MOTION in Limine to Exclude
                          Judicial Document        Jeffrey Epstein Plea and Non-Prosecution
03/03/2017 672
                                                    Agreement and Sex Offender Registration filed by
                          Redacted - Ex. A-B        Ghislaine Maxwell. (Attachments: # 1 Exhibit A, #
                                                    2 Exhibit B)

                     Motion in Limine re. Evidence MOTION in Limine Exclude Deposition Testimony
                          Judicial Document        of Sarah Kellen and Nadia Marcinkova or Any
03/03/2017 673
                                                    Witness Invoking Their Fifth Amendment Privilege
                               Redacted             filed by Ghislaine Maxwell.

                                                    DECLARATION of Laura A. Menninger in
                     Motion in Limine re. Evidence Support re: 673 MOTION in Limine Exclude
                          Judicial Document        Deposition Testimony of Sarah Kellen and Nadia
03/03/2017 674
                                                    Marcinkova or Any Witness Invoking Their Fifth
                           Redacted - Ex. A         Amendment Privilege filed by Ghislaine Maxwell.
                                                    (Attachments: # 1 Exhibit A)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 39 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 39


                     Motion in Limine re. Evidence
                                                   MOTION in Limine to Permit Questioning
                          Judicial Document
03/03/2017 675                                     Regarding Plaintiffs Sexual History and Reputation
                                                   filed by Ghislaine Maxwell.
                               Redacted
                                             DECLARATION of Laura A. Menninger in
               Motion in Limine re. Evidence Support re: 675 MOTION in Limine to Permit
                                             Questioning Regarding Plaintiffs Sexual History
03/03/2017 676      Judicial Document
                                             and Reputation filed by Ghislaine Maxwell.
                                             (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                    Redacted - Ex. A-F       Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit
                                             F)

                     Motion in Limine re. Evidence
                                                   MOTION in Limine to Exclude Police Reports and
                          Judicial Document
03/03/2017 677                                     Other Inadmissible Hearsay filed by Ghislaine
                                                   Maxwell.
                               Redacted

                     Motion in Limine re. Evidence DECLARATION of Jeffrey S. Pagliuca in Support
                                                   re: 677 MOTION in Limine to Exclude Police
                          Judicial Document
03/03/2017 678                                     Reports and Other Inadmissible Hearsay filed by
                                                   Ghislaine Maxwell. (Attachments: # 1 Exhibit A, #
                          Redacted - Ex. A-C       2 Exhibit B, # 3 Exhibit C)

                     Motion in Limine re. Evidence
03/03/2017 679
                                                   MOTION in Limine to Exclude Unauthenticated
                          Judicial Document
                                                   Hearsay Document from a Suspect Source filed by
                                                   Ghislaine Maxwell.
                               Redacted

                     Motion in Limine re. Evidence DECLARATION of Jeffrey S. Pagliuca in Support
                                                   re: 679 MOTION in Limine to Exclude
                          Judicial Document
03/03/2017 680                                     Unauthenticated Hearsay Document from a Suspect
                                                   Source filed by Ghislaine Maxwell. (Attachments: #
                          Redacted - Ex. A-C       1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)
                          Motion in Limine re.
                               Evidence
                                                   MOTION in Limine to Exclude Victim Notification
03/03/2017 681            Judicial Document
                                                   Letter filed by Ghislaine Maxwell.
                               Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 40 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 40


               Motion in Limine re. Evidence DECLARATION of Laura A. Menninger in
                                             Support re: 681 MOTION in Limine to Exclude
03/03/2017 682      Judicial Document
                                                  Victim Notification Letter filed by Ghislaine
                                                  Maxwell. (Attachments: # 1 Exhibit A, # 2 Exhibit
                          Redacted - Ex. A-C      B, # 3 Exhibit C)

               Motion in Limine re. Evidence
                                             MOTION in Limine PLAINTIFFS MOTION IN
                    Judicial Document
03/03/2017 683                               LIMINE TO ADMIT THE BLACK BOOK AS
                                                  EVIDENCE AT TRIAL filed by Virginia L. Giuffre.
                               Redacted
                                                  DECLARATION of Sigrid S. McCawley in
                     Motion in Limine re. Evidence Support re: 683 MOTION in Limine PLAINTIFFS
                          Judicial Document        MOTION IN LIMINE TO ADMIT THE BLACK
03/03/2017 684
                                                  BOOK AS EVIDENCE AT TRIAL filed by Virginia
                          Redacted - Ex. 1-2      L. Giuffre. (Attachments: # 1 Exhibit 1 (Filed
                                                  Under Seal), # 2 Exhibit 2 (Filed Under Seal))

                     Motion in Limine re. Evidence MOTION in Limine PLAINTIFFS MOTION IN
03/03/2017 685            Judicial Document        LIMINE TO PRECLUDE DEFENDANT FROM
                                                  CALLING PLAINTIFFS ATTORNEYS AS
                               Redacted           WITNESSES AT TRIAL filed by Virginia L. Giuffre.

                                             MOTION in Limine PLAINTIFF MS. GIUFFRES
                          Motion in Limine re.
                               Evidence      MEMORANDUM OF LAW IN SUPPORT OF HER
                                             MOTION IN LIMINE TO PRESENT ALL
03/03/2017 686            Judicial Document
                                             EVIDENCE OF DEFENDANTS INVOLVEMENT
                                             IN EPSTEIN SEXUAL ABUSE AND SEX
                         Redacted            TRAFFICKING filed by Virginia L. Giuffre.
                                             DECLARATION of Sigrid S. McCawley in
                                             Support re: 686 MOTION in Limine PLAINTIFF
               Motion in Limine re. Evidence MS. GIUFFRES MEMORANDUM OF LAW IN
                                             SUPPORT OF HER MOTION IN LIMINE TO
                    Judicial Document
03/03/2017 687                               PRESENT ALL EVIDENCE OF DEFENDANTS
                                             INVOLVEMENT IN EPSTEIN SEXUAL ABUSE
                     Redacted - Ex. 1        AND SEX TRAFFICKING filed by Virginia L.
                                             Giuffre. (Attachments: # 1 Exhibit 1 (Filed Under
                                             Seal))

               Motion in Limine re. Evidence
                                             MOTION in Limine to Present Testimony for
                    Judicial Document
03/03/2017 689                               Purpose of Obtaining an Adverse Inference
                                                  Instruction filed by Virginia L. Giuffre.
                               Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 41 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 41


                     Motion in Limine re. Evidence DECLARATION of Sigrid McCawley in Support
                                                   re: 689 MOTION in Limine to Present Testimony
                          Judicial Document
03/03/2017 690                                       for Purpose of Obtaining an Adverse Inference
                                                     Instruction filed by Virginia L. Giuffre.
                            Redacted - Ex. 1         (Attachments: # 1 Exhibit Composite Exhibit 1)

                     Motion in Limine re. Evidence
                          Judicial Document        MOTION in Limine Omnibus filed by Virginia L.
03/03/2017 691
                                                     Giuffre.
                                Redacted
                                                     DECLARATION of Sigrid McCawley in Support
                     Motion in Limine re. Evidence re: 691 MOTION in Limine Omnibus filed by
                          Judicial Document        Virginia L. Giuffre. (Attachments: # 1 Exhibit
03/03/2017 692
                                                     Sealed 1, # 2 Exhibit Sealed 2, # 3 Exhibit Sealed
                           Redacted - Ex. 1-6        3, # 4 Exhibit Sealed 4, # 5 Exhibit Sealed 5, # 6
                                                     Exhibit Sealed 6)

                     Motion in Limine re. Evidence
                          Judicial Document        MOTION to Exclude Evidence Pursuant to Fed. R.
03/03/2017 693
                                                     Evid. 404(b) filed by Ghislaine Maxwell.
                                Redacted
                                             DECLARATION of Laura A. Menninger in
               Motion in Limine re. Evidence Support re: 693 MOTION to Exclude Evidence
                                             Pursuant to Fed. R. Evid. 404(b) filed by Ghislaine
                    Judicial Document
03/03/2017 694                               Maxwell. (Attachments: # 1 Exhibit A, # 2 Exhibit
                                             B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                    Redacted - Ex. A-I       Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit
                                             I)

                      Motion to Compel- Judicial REPLY MEMORANDUM OF LAW in Support re:
                                                 637 MOTION to Compel Philip Barden To Produce
                              Document
03/07/2017 697                                       All Work Product and Attorney Client
                                                     Communications. .Document filed by Virginia L.
                                Redacted             Giuffre.
                                                     DECLARATION of Meredith Schultz in Support
                      Motion to Compel- Judicial re: 637 MOTION to Compel Philip Barden To
                              Document           Produce All Work Product and Attorney Client
03/07/2017 698
                                                     Communications filed by Virginia L. Giuffre.
                           Redacted - Ex. 1-2        (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
                                                     Composite Sealed 2)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 42 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 42

                                                   ***STRICKEN DOCUMENT. Deleted
                                                   document number 700 from the case record.
                      Motion to Compel Filings     The document was stricken from this case
                      Related to Third Parties –   pursuant to 718 Order on Motion to Seal
                                                   Document. REPLY MEMORANDUM OF LAW in
                                Other
03/07/2017 700                                     Support re: 640 MOTION for Protective Order for
                         Judicial Document         Non-Party Witness and Opposition to [DE 655]
                                                   MOTION to Compel Non-Party Witness to Produce
                               Redacted            Documents, and Respond to Deposition Questions
                                                   filed by John Stanley Pottinger. Modified on
                                                   3/15/2017.
                      Motion to Compel Filings
                      Related to Third Parties -   DECLARATION of J. Stanley Pottinger in Support
                                                   re: 640 MOTION for Protective Order for Non-
                                Other
03/07/2017 701                                     Party Witness filed by John Stanley Pottinger.
                         Judicial Document         (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
                                                   Sealed 2)
                          Redacted - Ex. 1-2
                   Motion in Limine re. Evidence NOTICE of Reply Notice of Intent to Offer
               705      Judicial Document        Statements Under, If Necessary, the Residual
03/10/2017
                                                   Hearsay Rule re: 601 Notice (Other) filed by
                               Redacted            Virginia L. Giuffre.

                                                   NOTICE of Sigrid McCawley Declaration in
               Motion in Limine re. Evidence Support of Reply Notice of Intent to Offer
03/10/2017 706      Judicial Document        Statements Under, If Necessary, the Residual
                                                  Hearsay Rule re: 705 Notice (Other). Document
                          Redacted - Ex. 1-2      filed by Virginia L. Giuffre. (Attachments: # 1
                                                  Exhibit Sealed 1, # 2 Exhibit Sealed 2)
                                                  REPLY MEMORANDUM OF LAW in Support re:
                      Motion to Compel Filings 640 MOTION for Protective Order for Non-Party
                     Related to Third Party-Other Witness, 655 MOTION to Compel Non-Party
                                                  Witness to Produce Documents, Respond to
03/13/2017 707            Judicial Document
                                                  Deposition Questions, and Response to Motion for
                                                  Protective Order. [RE-FILED W/ ADD'L
                               Redacted           REDACTION/REPLACE DE 700 filed by Virginia
                                                  L. Giuffre.
                                                  REPLY MEMORANDUM OF LAW in Support re:
                      Motion to Compel Filings 640 MOTION for Protective Order for Non-Party
                     Related to Third Party-Other Witness, 655 MOTION to Compel Non-Party
03/13/2017 709                                    Witness to Produce Documents, Respond to
                          Judicial Document
                                                  Deposition Questions, and Response to Motion for
                                                  Protective Order. [RE-FILED W/ADD'L
                               Redacted           REDACTION/REPLACE DE 700] filed by John
                                                  Stanley Pottinger.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 43 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 43

               Filings Related to Third Party-
                                               RESPONSE in Opposition to Motion re: 657
                            Other
                                               MOTION to Quash. Document filed by Virginia L.
03/14/2017 712       Judicial Document
                                                    Giuffre. PTF Response to Jeffrey Epstein Motion to
                                                    Quash Trial Subpoena
                          Redacted
               Filings Related to Third Party-
                            Other              DECLARATION of Sigrid McCawley in
                                               Opposition re: 657 MOTION to Quash filed by
03/14/2017 713       Judicial Document
                                                    Virginia L. Giuffre. (Attachments: # 1 Exhibit
                                                    Sealed 1, # 2 Exhibit Sealed 2)
                           Redacted - Ex. 1-2
                       Motion to Compel Filings REPLY to Response to Motion re: 655 MOTION to
                      Related to Third Party-Other Compel Non-Party Witness to Produce Documents,
03/14/2017 714
                           Judicial Document       Respond to Deposition Questions, and Response to
                                                    Motion for Protective Order filed by Ghislaine
                               Redacted             Maxwell.
                       Motion to Compel Filings DECLARATION of Laura A. Menninger in
                      Related to Third Party-Other Support re: 655 MOTION to Compel Non- Party
                                                   Witness to Produce Documents, Respond to
03/14/2017 712             Judicial Document
                                                    Deposition Questions, and Response to Motion for
                                                    Protective Order filed by Ghislaine Maxwell.
                          Redacted - Ex. J-K        (Attachments: # 1 Exhibit J, # 2 Exhibit K)

                     Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 679
                          Judicial Document        MOTION in Limine to Exclude Unauthenticated
03/15/2017 716
                                                    Hearsay Document from a Suspect Source filed by
                               Redacted             Virginia L. Giuffre.


                     Motion in Limine re. Evidence DECLARATION of Sigrid McCawley in
                                                   Opposition re: 679 MOTION in Limine to Exclude
                          Judicial Document
03/15/2017 717                                      Unauthenticated Hearsay Document from a Suspect
                                                    Source filed by Virginia L. Giuffre. (Attachments: #
                           Redacted - Ex. 1-2       1 Exhibit Sealed 1, # 2 Exhibit Sealed 2)


                           Case Management          NOTICE of Notice of Intent to Redact Transcript of
                                                    Proceedings re: 702 Transcript, filed by Virginia L.
03/15/2017 721            – Judicial Document       Giuffre. (Attachments: # 1 Exhibit Transcript (Filed
                               Redacted             Under Seal))


                     Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 673
                                                   MOTION in Limine Exclude Deposition Testimony
                          Judicial Document
03/17/2017 722                                      of Sarah Kellen and Nadia Marcinkova or Any
                                                    Witness Invoking Their Fifth Amendment Privilege
                               Redacted             filed by Virginia L. Giuffre.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 44 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 44

                                                    DECLARATION of Sigrid McCawley in
                     Motion in Limine re. Evidence Opposition re: 673 MOTION in Limine Exclude
                          Judicial Document        Deposition Testimony of Sarah Kellen and Nadia
03/17/2017 723
                                                    Marcinkova or Any Witness Invoking Their Fifth
                            Redacted - Ex. 1        Amendment Privilege filed by Virginia L. Giuffre.
                                                    (Attachments: # 1 Exhibit Sealed 1)

                     Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 663
03/17/2017 724            Judicial Document        MOTION in Limine to Exclude Complaint and
                                                    Settlement Agreement in Jane Doe 102 v. Jeffrey
                               Redacted             Epstein filed by Virginia L. Giuffre.


                      Motion in Limine re. Expert RESPONSE in Opposition to Motion re: 664
                                                  MOTION in Limine to Exclude Late Disclosed
                          Judicial Document
03/17/2017 726                                      Supplemental Report of Dr. James Jansen and
                                                    Video Trial Exhibit of Dr. Gilbert Kliman filed by
                               Redacted             Virginia L. Giuffre.
                                                  DECLARATION of Sigrid McCawley in
                      Motion in Limine re. Expert Opposition re: 664 MOTION in Limine to Exclude
                                                  Late Disclosed Supplemental Report of Dr. James
                          Judicial Document
03/17/2017 727                                    Jansen and Video Trial Exhibit of Dr. Gilbert
                                                  Kliman filed by Virginia L. Giuffre. (Attachments:
                          Redacted - Ex. 1-4      # 1 Exhibit Sealed 1, # 2 Exhibit Sealed 2, # 3
                                                  Exhibit Sealed 3, # 4 Exhibit Sealed 4)

                     Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 669
                          Judicial Document        MOTION in Limine to Exclude References to
03/17/2017 728
                                                    Crime Victims Rights Act Litigation filed by
                               Redacted             Virginia L. Giuffre.

                                                    DECLARATION of Bradley Edwards in
                     Motion in Limine re. Evidence Opposition re: 669 MOTION in Limine to Exclude
                          Judicial Document        References to Crime Victims Rights Act Litigation
03/17/2017 729
                                                    filed by Virginia L. Giuffre. (Attachments: # 1
                           Redacted - Ex. 1-6       Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5
                                                    Exhibit, # 6 Exhibit)

                     Motion in Limine re. Evidence
                                                   RESPONSE in Opposition to Motion re: 667
                          Judicial Document
03/17/2017 730                                      MOTION in Limine to Exclude FBI 302 Statement
                                                    of Plaintiff filed by Virginia L. Giuffre.
                               Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 45 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 45


                     Motion in Limine re. Evidence DECLARATION of Bradley Edwards in
                          Judicial Document        Opposition re: 667 MOTION in Limine to Exclude
03/17/2017 731
                                                   FBI 302 Statement of Plaintiff filed by Virginia L.
                           Redacted - Ex. 1        Giuffre. (Attachments: # 1 Exhibit)

                     Motion in Limine re. Evidence
                                                   RESPONSE in Opposition to Motion re: 681
03/17/2017 732            Judicial Document
                                                   MOTION in Limine to Exclude Victim Notification
                                                   Letter filed by Virginia L. Giuffre.
                               Redacted

                     Motion in Limine re. Evidence DECLARATION of Sigrid McCawley in
                                                   Opposition re: 681 MOTION in Limine to Exclude
                          Judicial Document
03/17/2017 733                                     Victim Notification Letter filed by Virginia L.
                                                   Giuffre. (Attachments: # 1 Exhibit Sealed 1, # 2
                          Redacted - Ex. 1-3       Exhibit Sealed 2, # 3 Exhibit Sealed 3)

                     Motion in Limine re. Evidence
                                                   RESPONSE in Opposition to Motion re: 693
03/17/2017                Judicial Document
               735                                 MOTION to Exclude Evidence Pursuant to Fed. R.
                                                   Evid. 404(b) filed by Virginia L. Giuffre.
                               Redacted

                     Motion in Limine re. Evidence DECLARATION of Sigrid McCawley in
                                                   Opposition re: 693 MOTION to Exclude Evidence
                          Judicial Document
03/17/2017 736                                     Pursuant to Fed. R. Evid. 404(b) filed by Virginia
                                                   L. Giuffre. (Attachments: # 1 Exhibit Sealed 1, # 2
                          Redacted - Ex. 1-3       Exhibit Sealed 2, # 3 Exhibit Sealed 3)

                   Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 675
               738      Judicial Document        MOTION in Limine to Permit Questioning
03/17/2017
                                                   Regarding Plaintiffs Sexual History and Reputation
                               Redacted            filed by Virginia L. Giuffre.

                                             DECLARATION of Meredith Schultz in
               Motion in Limine re. Evidence Opposition re: 675 MOTION in Limine to Permit
           739      Judicial Document
                                             Questioning Regarding Plaintiffs Sexual History
03/17/2017                                   and Reputation filed by Virginia L. Giuffre.
                                             (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
                    Redacted - Ex. 1-4       Sealed 2, # 3 Exhibit Sealed 3, # 4 Exhibit Sealed
                                             4)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 46 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 46


                     Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 671
03/17/2017                Judicial Document        MOTION in Limine to Exclude Jeffrey Epstein
               740
                                                   Plea and Non-Prosecution Agreement and Sex
                               Redacted            Offender Registration filed by Virginia L. Giuffre.

                                                   DECLARATION of Sigrid McCawley in
                     Motion in Limine re. Evidence Opposition re: 671 MOTION in Limine to Exclude
                          Judicial Document        Jeffrey Epstein Plea and Non-Prosecution
03/17/2017 741
                                                   Agreement and Sex Offender Registration filed by
                          Redacted - Ex. 1-2       Virginia L. Giuffre. (Attachments: # 1 Exhibit
                                                   Sealed 1, # 2 Exhibit Sealed 2)

               Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 683
                                             MOTION in Limine PLAINTIFFS MOTION IN
03/17/2017 742      Judicial Document
                                                   LIMINE TO ADMIT THE BLACK BOOK AS
                                                   EVIDENCE AT TRIAL. . Document filed by
                               Redacted            Ghislaine Maxwell.
                                             DECLARATION of Jeffrey S. Pagliuca in
               Motion in Limine re. Evidence Opposition re: 683 MOTION in Limine
                                             PLAINTIFFS MOTION IN LIMINE TO ADMIT
                    Judicial Document
03/17/2017 743                               THE BLACK BOOK AS EVIDENCE AT TRIAL
                                             filed by Ghislaine Maxwell. (Attachments: # 1
                    Redacted - Ex. A-F       Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit
                                             D, # 5 Exhibit E, # 6 Exhibit F)
                                             RESPONSE in Opposition to Motion re: 686
               Motion in Limine re. Evidence MOTION in Limine PLAINTIFF MS. GIUFFRES
                                             MEMORANDUM OF LAW IN SUPPORT OF HER
                    Judicial Document
03/17/2017 744                               MOTION IN LIMINE TO PRESENT ALL
                                             EVIDENCE OF DEFENDANTS INVOLVEMENT
                         Redacted            IN EPSTEIN SEXUAL ABUSE AND SEX
                                             TRAFFICKING filed by Ghislaine Maxwell.
                                             DECLARATION of Laura A. Menninger in
                                             Opposition re: 686 MOTION in Limine
                                             PLAINTIFF MS. GIUFFRES MEMORANDUM OF
               Motion in Limine re. Evidence LAW IN SUPPORT OF HER MOTION IN LIMINE
                    Judicial Document        TO PRESENT ALL EVIDENCE OF DEFENDANTS
03/17/2017 745
                                             INVOLVEMENT IN EPSTEIN SEXUAL ABUSE
                  Redacted - Ex. A, C-E      AND SEX TRAFFICKING.. Document filed by
                                             Ghislaine Maxwell. (Attachments: # 1 Exhibit A, #
                                             2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                                             Exhibit E)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 47 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 47

                     Motion in Limine re. Evidence
                                                   RESPONSE in Opposition to Motion re: 689
                          Judicial Document
                                                   MOTION in Limine to Present Testimony for
03/17/2017 746
                                                   Purpose of Obtaining an Adverse Inference
                               Redacted            Instruction filed by Ghislaine Maxwell.

               Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 677
                    Judicial Document        MOTION in Limine to Exclude Police Reports and
03/17/2017 747
                                                   Other Inadmissible Hearsay filed by Virginia L.
                               Redacted            Giuffre.

                           Motion in Limine        DECLARATION of Laura A. Menninger in
                          Judicial Document        Opposition re: 689 MOTION in Limine to Present
                                                   Testimony for Purpose of Obtaining an Adverse
03/17/2017 748
                                                   Inference Instruction filed by Ghislaine Maxwell.
                                                   (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                          Redacted - Ex. A-D       Exhibit C, # 4 Exhibit D, # 5 Exhibit E)

                     Motion in Limine re. Evidence
                                                   RESPONSE in Opposition to Motion re: 691
                          Judicial Document
03/17/2017 749                                     MOTION in Limine Omnibus filed by Ghislaine
                                                   Maxwell.
                               Redacted
                                             DECLARATION of Meredith Schultz in
                                             Opposition re: 677 MOTION in Limine to Exclude
               Motion in Limine re. Evidence Police Reports and Other Inadmissible Hearsay
                                             filed by Virginia L. Giuffre. (Attachments: # 1
                    Judicial Document
03/17/2017 750                               Exhibit Sealed 1, # 2 Exhibit Sealed 2, # 3 Exhibit
                                             Sealed 3, # 4 Exhibit Composite Sealed 4, # 5
                    Redacted - Ex. 1-9       Exhibit Sealed 5, # 6 Exhibit Sealed 6, # 7 Exhibit
                                             Sealed 7, # 8 Exhibit Composite Sealed 8, # 9
                                             Exhibit Sealed 9)
                                             DECLARATION of Laura A. Menninger in
                                             Opposition re: 691 MOTION in Limine Omnibus
               Motion in Limine re. Evidence filed by Ghislaine Maxwell. (Attachments: # 1
                                             Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit
                    Judicial Document
03/17/2017 751                               D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8
                                             Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11
                Redacted - Ex. C-F, H, M-Q Exhibit K, # 12 Exhibit L, # 13 Exhibit M, # 14
                                             Exhibit N, # 15 Exhibit O, # 16 Exhibit P, # 17
                                             Exhibit Q, # 18 Exhibit R, # 19 Exhibit S)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 48 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 48

               Motion to Compel or Related REPLY MEMORANDUM OF LAW in Opposition
               Motions for Protective Orders re: 637 MOTION to Compel Philip Barden To
03/17/2017 754     or Related Court Orders Produce All Work Product and Attorney Client
                      Judicial Document        Communications. Defendant's Surreply filed by
                           Redacted            Ghislaine Maxwell.
               Filings Related to Third Party-
                             Other             REPLY to Response to Motion re: 657 MOTION to
03/21/2017 761        Judicial Document        Quash filed by Jeffrey Epstein. Jeffrey Epstein Reply
                                                   ISO Motion to Quash Trial Subpoena
                               Redacted
                     Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 666
                          Judicial Document        MOTION in Limine to Exclude Evidence Barred as
03/21/2017 764
                                                   a Result of Plaintiffs Summary Judgment
                               Redacted            Concessions filed by Virginia L. Giuffre.

                             Trial Motion          RESPONSE in Opposition to Motion re: 662
                                                   MOTION to Bifurcate Trial Relating to Punitive
                          Judicial Document
03/22/2017 766                                     Damages and Exclusion of any Reference to
                                                   Defendants Financial Information in the Liability
                               Redacted            Phase filed by Virginia L. Giuffre.
                     Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 665
                          Judicial Document        MOTION in Limine to Prohibit Questioning
03/22/2017 768
                                             Regarding Defendants Adult Consensual Sexual
                         Redacted            Activities filed by Virginia L. Giuffre.
                                             DECLARATION of Sigrid McCawley in
               Motion in Limine re. Evidence Opposition re: 665 MOTION in Limine to Prohibit
                    Judicial Document        Questioning Regarding Defendants Adult
03/22/2017 769
                                             Consensual Sexual Activities. Document filed by
                    Redacted - Ex. 1-2       Virginia L. Giuffre. (Attachments: # 1 Exhibit
                                             Sealed 1, # 2 Exhibit Sealed 2)
                                             REPLY to Response to Motion re: 689 MOTION in
               Motion in Limine re. Evidence Limine to Present Testimony for Purpose of
                    Judicial Document        Obtaining an Adverse Inference Instruction. [Re
03/23/2017 770
                                             Kellen/Marcinkova]. Document filed by Virginia L.
                         Redacted            Giuffre. (Attachments: # 1 Exhibit Comp 1
                                             (Sealed), # 2 Exhibit 2 (Sealed))
                                             DECLARATION of Sigrid S. McCawley in
               Motion in Limine re. Evidence Support re: 689 MOTION in Limine to Present
                    Judicial Document        Testimony for Purpose of Obtaining an Adverse
03/23/2017 771
                                             Inference Instruction filed by Virginia L. Giuffre.
                         Redacted            (Attachments: # 1 Exhibit Composite 1 (Sealed), #
                                             2 Exhibit 2 (Sealed))
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 49 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 49

                     Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 685
                                                   MOTION in Limine PLAINTIFFS MOTION IN
                          Judicial Document
03/23/2017 772                               LIMINE TO PRECLUDE DEFENDANT FROM
                                             CALLING PLAINTIFFS ATTORNEYS AS
                         Redacted            WITNESSES AT TRIAL filed by Ghislaine Maxwell.
                                             DECLARATION of Jeffrey S. Pagliuca in
                                             Opposition re: 685 MOTION in Limine
               Motion in Limine re. Evidence PLAINTIFFS MOTION IN LIMINE TO
                                             PRECLUDE DEFENDANT FROM CALLING
                    Judicial Document
03/23/2017 773                               PLAINTIFFS ATTORNEYS AS WITNESSES AT
                                             TRIAL filed by Ghislaine Maxwell. (Attachments:
                 Redacted - Ex. A, F, H-J # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                                             Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit
                                             G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J)

                     Motion in Limine re. Evidence REPLY MEMORANDUM OF LAW in Support re:
                          Judicial Document        683 MOTION in Limine PLAINTIFFS MOTION
03/24/2017 774
                                                  IN LIMINE TO ADMIT THE BLACK BOOK AS
                               Redacted           EVIDENCE AT TRIAL filed by Virginia L. Giuffre.

                                             DECLARATION of Sigrid McCawley in Support
                                             re: 683 MOTION in Limine PLAINTIFFS
                                             MOTION IN LIMINE TO ADMIT THE BLACK
                                             BOOK AS EVIDENCE AT TRIAL filed by Virginia
               Motion in Limine re. Evidence L. Giuffre. (Attachments: # 1 Exhibit Composite
                    Judicial Document        Sealed 1)
03/24/2017 775
                                             ENDORSED LETTER addressed to Judge Robert
                     Redacted - Ex. 1        W. Sweet from Jeffrey S. Pagliuca dated 3/22/17 re:
                                             Ms. Maxwell respectfully requests that she be
                                             permitted to submit her reply by March 31, 2017.
                                             ENDORSEMENT: Extension to 3/30 is granted. So
                                             ordered. (Replies due by 3/30/2017.)
                                             REPLY MEMORANDUM OF LAW in Support re:
                                             686 MOTION in Limine PLAINTIFF MS.
               Motion in Limine re. Evidence GIUFFRES MEMORANDUM OF LAW IN
                    Judicial Document        SUPPORT OF HER MOTION IN LIMINE TO
03/24/2017 781
                                             PRESENT ALL EVIDENCE OF DEFENDANTS
                         Redacted            INVOLVEMENT IN EPSTEIN SEXUAL ABUSE
                                             AND SEX TRAFFICKING filed by Virginia L.
                                             Giuffre.
                                             DECLARATION of Sigrid McCawley in Support
               Motion in Limine re. Evidence re: 686 MOTION in Limine PLAINTIFF MS.
                    Judicial Document        GIUFFRES MEMORANDUM OF LAW IN
03/24/2017 782
                                             SUPPORT OF HER MOTION IN LIMINE TO
                    Redacted - Ex. 1-4       PRESENT ALL EVIDENCE OF DEFENDANTS
                                             INVOLVEMENT IN EPSTEIN SEXUAL ABUSE
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 50 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 50

                                                     AND SEX TRAFFICKING.. Document filed by
                                                     Virginia L. Giuffre. (Attachments: # 1 Exhibit
                                                     Sealed 1, # 2 Exhibit Composite Sealed 2, # 3
                                                     Exhibit Sealed 3, # 4 Exhibit Sealed 4)
                                                     (03/24/2017)

                     Motion in Limine re. Evidence
                                                     REPLY to Response to Motion re: 667 MOTION in
03/24/2017 783            Judicial Document          Limine to Exclude FBI 302 Statement of Plaintiff
                                                     filed by Ghislaine Maxwell.
                               Redacted
                     Motion in Limine re. Evidence REPLY to Response to Motion re: 669 MOTION in
                          Judicial Document        Limine to Exclude References to Crime Victims
03/24/2017 784
                                                     Rights Act Litigation filed by Ghislaine Maxwell.
                              Redacted               (Attachments: # 1 Appendix A, # 2 Appendix B)
                      Motion in Limine re. Expert REPLY to Response to Motion re: 664 MOTION in
                         Judicial Document        Limine to Exclude Late Disclosed Supplemental
03/24/2017 786
                                                     Report of Dr. James Jansen and Video Trial Exhibit
                               Redacted              of Dr. Gilbert Kliman filed by Ghislaine Maxwell.
                          Motion in Limine re.
                               Evidence              REPLY to Response to Motion re: 671 MOTION in
                                                     Limine to Exclude Jeffrey Epstein Plea and Non-
03/24/2017 788            Judicial Document
                                                     Prosecution Agreement and Sex Offender
                                                     Registration filed by Ghislaine Maxwell.
                               Redacted
                                                     DECLARATION of Laura A. Menninger in
                     Motion in Limine re. Evidence Support re: 671 MOTION in Limine to Exclude
                          Judicial Document        Jeffrey Epstein Plea and Non-Prosecution
03/24/2017 789
                                                     Agreement and Sex Offender Registration filed by
                           Redacted - Ex. C          Ghislaine Maxwell. (Attachments: # 1 Exhibit C, #
                                                     2 Exhibit D)
                          Motion in Limine re.
                               Evidence              REPLY to Response to Motion re: 675 MOTION in
                                                     Limine to Permit Questioning Regarding Plaintiffs
03/24/2017 790            Judicial Document
                                                     Sexual History and Reputation filed by Ghislaine
                                                     Maxwell.
                               Redacted

                     Motion in Limine re. Evidence
                                                   REPLY to Response to Motion re: 681 MOTION in
                          Judicial Document
03/24/2017 791                                       Limine to Exclude Victim Notification Letter filed
                                                     by Ghislaine Maxwell.
                               Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 51 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 51


                           Case Management          NOTICE of Notice of Intent to Redact 03/09/17
                           Judicial Document        Transcript of Proceedings [DE 756] re: 756 Notice
03/27/2017 796
                                                    of Filing Transcript, filed by Virginia L. Giuffre.
                            Redacted - Ex. 1        (Attachments: # 1 Exhibit 1 (Filed Under Seal)

                     Motion in Limine re. Evidence
                                                   REPLY MEMORANDUM OF LAW in Support re:
                          Judicial Document
03/27/2017 798                                      691 MOTION in Limine Omnibus filed by Virginia
                                                    L. Giuffre.
                               Redacted

                     Motion in Limine re. Evidence DECLARATION of Sigrid McCawley in Support
                                                   re: 691 MOTION in Limine Omnibus filed by
                          Judicial Document
03/27/2017 799                                      Virginia L. Giuffre. (Attachments: # 1 Exhibit
                                                    Composite Sealed 1, # 2 Exhibit Sealed 2, # 3
                           Redacted - Ex. 1-3       Exhibit Sealed 3)
                     Trial- Objections to
                Deposition Designations or NOTICE of Filing Plaintiff's Responses to
03/28/2017 802      Counter Designations      Defendant's Objections to Plaintiff's Deposition
                      Judicial Document       Designations filed by Virginia L. Giuffre.
                           Redacted
               Trial- Deposition Designations
                  of Counter Designations NOTICE of Filing Typographical Errors Relating to
03/28/2017 803        Judicial Document       Plaintiff's Deposition Designations for Use at Trial
                                                    filed by Virginia L. Giuffre.
                               Redacted

                      Motion to Compel- Judicial Objection to Production of (Blank) Submitted for in
                                                 Camera Review filed by Ghislaine Maxwell.
                              Document
03/28/2017 806                                      (Defendant Objection to Production of Common
                                                    Interest Agreement Submitted for In Camera
                               Redacted             Review)

                     Motion in Limine re. Evidence REPLY to Response to Motion re: 666 MOTION in
                          Judicial Document        Limine to Exclude Evidence Barred as a Result of
03/28/2017 807
                                                    Plaintiffs Summary Judgment Concessions filed by
                               Redacted             Ghislaine Maxwell.

                     Motion in Limine re. Evidence REPLY to Response to Motion re: 665 MOTION in
                          Judicial Document        Limine to Prohibit Questioning Regarding
03/29/2017 812
                                                    Defendants Adult Consensual Sexual Activities filed
                               Redacted             by Ghislaine Maxwell.
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 52 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 52


                      Unsealed by Second Circuit NOTICE of Plaintiff's Proposed Redactions to This
                                                   Court's Order Denying Summary Judgment filed
03/29/2017 813
                                                   by Virginia L. Giuffre. (Attachments: # 1 Exhibit
                           Redacted - Ex. 1        Sealed 1)

                     Motion in Limine re. Evidence
                                                   REPLY to Response to Motion re: 677 MOTION in
                          Judicial Document
03/30/2017 815                                     Limine to Exclude Police Reports and Other
                                                   Inadmissible Hearsay filed by Ghislaine Maxwell.
                               Redacted

               Motion in Limine re. Evidence DECLARATION of Jeffrey S. Pagliuca in Support
                                             re: 677 MOTION in Limine to Exclude Police
                    Judicial Document
03/30/2017 816                               Reports and Other Inadmissible Hearsay filed by
                                                   Ghislaine Maxwell. (Attachments: # 1 Exhibit D, #
                          Redacted - Ex. D-G       2 Exhibit E, # 3 Exhibit F, # 4 Exhibit G)

                     Motion in Limine re. Evidence REPLY to Response to Motion re: 673 MOTION in
                                                   Limine Exclude Deposition Testimony of Sarah
                          Judicial Document
03/30/2017 817                                     Kellen and Nadia Marcinkova or Any Witness
                                                   Invoking Their Fifth Amendment Privilege filed by
                               Redacted            Ghislaine Maxwell.

                     Motion in Limine re. Evidence REPLY to Response to Motion re: 663 MOTION in
                          Judicial Document        Limine to Exclude Complaint and Settlement
03/30/2017 818
                                                   Agreement in Jane Doe 102 v. Jeffrey Epstein filed
                               Redacted            by Ghislaine Maxwell.


                     Motion in Limine re. Evidence DECLARATION of Laura A. Menninger in
                                                   Support re: 663 MOTION in Limine to Exclude
                          Judicial Document
03/30/2017 819                                     Complaint and Settlement Agreement in Jane Doe
                                                   102 v. Jeffrey Epstein filed by Ghislaine Maxwell.
                          Redacted - Ex. A-B       (Attachments: # 1 Exhibit A, # 2 Exhibit B)

                     Motion in Limine re. Evidence
                                                   REPLY to Response to Motion re: 693 MOTION to
                          Judicial Document
03/30/2017 820                                     Exclude Evidence Pursuant to Fed. R. Evid. 404(b)
                                                   filed by Ghislaine Maxwell.
                               Redacted

                     Motion in Limine re. Evidence DECLARATION of Laura A. Menninger in
                                                   Support re: 693 MOTION to Exclude Evidence
                          Judicial Document
03/30/2017 821                                     Pursuant to Fed. R. Evid. 404(b) filed by Ghislaine
                                                   Maxwell. (Attachments: # 1 Exhibit J, # 2 Exhibit
                          Redacted - Ex. K-L       K, # 3 Exhibit L)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 53 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 53

                        Trial Motions and Trial
                        Submissions - Judicial    REPLY to Response to Motion re: 662 MOTION to
                                                  Bifurcate Trial Relating to Punitive Damages and
                              Document
03/30/2017 822                                    Exclusion of any Reference to Defendants Financial
                                                  Information in the Liability Phase filed by
                              Redacted            Ghislaine Maxwell.

                          Case Management
                          Judicial Document       NOTICE of Intent to Request Redaction of Sealed
03/30/2017 823                                    Opinion filed by Virginia L. Giuffre. (Attachments:
                              Redacted            # 1 Exhibit Sealed 1)

                       Objections to Deposition
                       Designations or Counter
                            Designations
                                                  Objection to Plaintiff's Deposition Designations
04/03/2017 826           Judicial Document
                                                  (AMENDED) filed by Ghislaine Maxwell.
                              Redacted

                     Motion in Limine re. Evidence REPLY MEMORANDUM OF LAW in Support re:
                          Judicial Document        685 MOTION in Limine PLAINTIFFS MOTION
04/03/2017 827                                    IN LIMINE TO PRECLUDE DEFENDANT FROM
                              Redacted            CALLING PLAINTIFFS ATTORNEYS AS
                                                  WITNESSES AT TRIAL filed by Virginia L. Giuffre.
                                             DECLARATION of Sigrid McCawley in Support
                                             re: 685 MOTION in Limine PLAINTIFFS
               Motion in Limine re. Evidence MOTION IN LIMINE TO PRECLUDE
                    Judicial Document        DEFENDANT FROM CALLING PLAINTIFFS
04/03/2017 828
                                             ATTORNEYS AS WITNESSES AT TRIAL filed by
                    Redacted - Ex. 1-3       Virginia L. Giuffre. (Attachments: # 1 Exhibit
                                             Sealed Exhibit 1, # 2 Exhibit Sealed Exhibit 2, # 3
                                             Exhibit Sealed Exhibit 3)
                                             OPPOSITION BRIEF re: 806 Objection (non-
                                             motion) and Second Motion to Compel Defendant
                Motion to Compel- Judicial to Produce Documents filed by Virginia L. Giuffre.
                        Document             (Plaintiff Response to Defendant’s Objection to
04/04/2017 830
                                             Production of Common Interest Agreement
                         Redacted            Submitted for In Camera Review and Second
                                             Motion to Compel DEF to Produce her Joint
                                             Defense Agreements with Jeffrey Epstein)
                Motion to Compel- Judicial NOTICE of Plaintiff's Briefing on an Adverse
04/07/2017 838          Document             Inference Instruction Regarding Defendant's
04/07/2017                                   Failure to Comply with This Court's Order to
                         Redacted            Produce Her Electronic Documents and
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 54 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 54

                                                   Communications filed by Virginia L. Giuffre.




                                                NOTICE of Declaration in Support of Plaintiff's
                                                Briefing on an Adverse Inference Instruction
                     Motion to Compel- Judicial Regarding Defendant's Failure to Comply with This
                                                Courts Orders to Produce Her Electronic
                             Document
04/06/2017 839                                  Documents and Communications re: 838 Notice
                                                (Other), filed by Virginia L. Giuffre. (Attachments:
                        Redacted - Ex. 1-6      # 1 Exhibit Sealed 1, # 2 Exhibit Sealed 2, # 3
                                                Exhibit Sealed 3, # 4 Exhibit Sealed 4, # 5 Exhibit
                                                Sealed 5, # 6 Exhibit Sealed Composite 6)

                         Case Management           NOTICE of Intent to Request Redactions to the
                         Judicial Document         March 16, 2017 Transcript filed by Virginia L.
04/10/2017 840
                                                   Giuffre. (Attachments: # 1 Exhibit Sealed 1)
                              Redacted
                                                   REPLY re: 806 Objection (non-motion) to
                     Motion to Compel- Judicial Production of (Blank) Submitted for in Camera
               841           Document           Review filed by Ghislaine Maxwell.
04/11/2017
                                                   (Defendant’s Reply ISO Objection to Production of
                              Redacted             Common Interest Agreement Submitted for In Camera
                                                   Review)

                     Motion to Compel- Judicial DECLARATION of Jeffrey S. Pagliuca in Support
                             Document           re: 806 Objection (non-motion) filed by Ghislaine
04/11/2017 842
                                                   Maxwell. (Attachments: # 1 Exhibit A)
                          Redacted - Ex. A

                     Motion to Compel- Judicial NOTICE of Plaintiff's Proposed Redactions to This
                                                Court's April 4, 2017 Order Denying Defendant's
04/11/2017 843               Document
                                                   Motion to Compel and Motion for Sanctions filed
                                                   by Virginia L. Giuffre. (Attachments: # 1 Exhibit
                              Redacted             Sealed 1)

                     Motion to Compel- Judicial MOTION for Reconsideration re; 837 Order on
                                                Motion for Miscellaneous Relief, Defendant's
                             Document
04/11/2017 844                                     Motion Requesting Ruling on Her Outstanding
                                                   Motions filed by Ghislaine Maxwell. (Attachments:
                         Redacted - Ex. A-B        # 1 Appendix A, # 2 Appendix B)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 55 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 55


                         Case Management
                                                   MOTION to Appoint Special Master to Preside
                         Judicial Document
04/11/2017 845                                     Over Third Deposition of Defendant filed by
                                                   Ghislaine Maxwell.
                              Redacted

                         Case Management           DECLARATION of Laura A. Menninger in
                                                   Support re: 845 MOTION to Appoint Special
                         Judicial Document
04/11/2017 846                                     Master to Preside Over Third Deposition of
                                                   Defendant filed by Ghislaine Maxwell.
                          Redacted - Ex. A         (Attachments: # 1 Exhibit A)

                         Case Management           RESPONSE in Opposition to Motion re: 845
04/18/2017 856           Judicial Document         MOTION to Appoint Special Master to Preside
                                                   Over Third Deposition of Defendant filed by
                              Redacted             Virginia L. Giuffre.

                     Trial Submission- Judicial
                             Document
                                                   JOINT PRETRIAL STATEMENT filed by Virginia
04/18/2017 859
                                                   L. Giuffre.
                              Redacted


                         Case Management           NOTICE of Plaintiff's Proposed Redactions to This
                         Judicial Document         Court's April 4, 2017 Order Denying Bradley
04/18/2017 860
                                                   Edwards Motion to Quash filed by Virginia L.
                              Redacted             Giuffre. (Attachments: # 1 Exhibit Sealed 1)

                                                   FILING ERROR - DEFICIENT DOCKET
                     Motion to Compel- Judicial ENTRY - MOTION to Compel Non-Party Witness
                             Document           to Produce Documents and Respond to Deposition
4/20/2017 864
                                                   Questions and to Complete Search of ESI filed by
                              Redacted             Ghislaine Maxwell. (Attachments: # 1 Declaration
                                                   of Laura Menninger, # 2 Exhibits A-F)

                     Motion to Compel- Judicial RESPONSE in Opposition to Motion re: 864
                                                MOTION to Compel Non-Party Witness to
                             Document
04/26/2017 871                                     Produce Documents and Respond to Deposition
                                                   Questions and to Complete Search of ESI filed by
                              Redacted             John Stanley Pottinger.
                                                OPINION: Because of the existence of triable
                                                issues of material fact rather than opinion and
04/27/2017 872
                     Unsealed by Second Circuit because the pre-litigation privilege is inapplicable,
                                                the motion for summary judgment is denied. For the
                                                reasons set forth above, the motion for summary
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 56 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 56

                                                     judgment is denied. The parties are directed to
                                                     jointly file a proposed redacted version of this
                                                     Opinion consistent with the Protective Order or
                                                     notify the Court that none are necessary within one
                                                     week of the date of receipt of this Opinion. Motions
                                                     terminated: denying 540 MOTION for Summary
                                                     Judgment, filed by Ghislaine Maxwell.
                                                     NOTICE of Errata filed by Jeffrey Epstein.
                       Filings re. Third Parties –
                                  Other
               873         Judicial Document
04/28/2017                                           NOTICE of Errata filed by Jeffrey Epstein.
                               Redacted

                       Filings re. Third Parties –
                                  Other
04/26/2017 874             Judicial Document         REDACTION Declaration by Jeffrey Epstein

                               Redacted

                           Trial Submission
                                                     NOTICE of Pursuant to Rule 415 Of Similar Acts
                          Judicial Document
04/28/2017 875                                       Evidence filed by Virginia L. Giuffre.
                               Redacted
                                                     .
               Motion to Compel Filings re. REPLY to Response to Motion re: 864 MOTION to
                  Third Parties - Other     Compel Non-Party Witness to Produce Documents
04/28/2017 876
                   Judicial Document        and Respond to Deposition Questions and to
                                                     Complete Search of ESI filed by Ghislaine
                               Redacted              Maxwell.

                       Filings re. Third Parties –   DECLARATION of Laura A. Menninger in
                                                     Support re: 864 MOTION to Compel Non- Party
                                  Other
04/28/2017 877                                       Witness to Produce Documents and Respond to
                           Judicial Document
                                                     Deposition Questions and to Complete Search of
                                                     ESI filed by Ghislaine Maxwell. (Attachments: # 1
                               Redacted              Exhibit F)
                     Motion in Limine re. Evidence
                                                     MOTION to Exclude Undisclosed Witnesses and
04/28/2017 878            Judicial Document          Exhibits Pursuant to Fed. R. Civ. P. 37(c) filed by
                                                     Ghislaine Maxwell.
                               Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 57 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 57

                                             DECLARATION of Laura A. Menninger in
               Motion in Limine re. Evidence Support re: 878 MOTION to Exclude Undisclosed
                                             Witnesses and Exhibits Pursuant to Fed. R. Civ. P.
                    Judicial Document
04/28/2017 879                               37(c) filed by Ghislaine Maxwell. (Attachments: #
                                             1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                    Redacted - Ex. A-G       Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit
                                             G)
                     Motion in Limine re. Evidence
                          Judicial Document        FILING ERROR - WRONG EVENT TYPE
05/01/2017 882                                     SELECTED FROM MENU – MOTION in
                                                   Limine to Exclude Philip Barden filed by Virginia
                               Redacted            L. Giuffre.

                                                   FILING ERROR - DEFICIENT DOCKET
                     Motion in Limine re. Evidence ENTRY - DECLARATION of Sigrid McCawley in
                          Judicial Document        Support re: 882 MOTION in Limine to Exclude
05/01/2017 883
                                                   Philip Barden filed by Virginia L. Giuffre.
                           Redacted Ex. 1-3        (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
                                                   Sealed Composite 2, # 3 Exhibit Sealed 3)
                     Motion in Limine re. Evidence
                                                   MOTION to Exclude Philip Barden from Testifying
                          Judicial Document
                                                   at Trial, to Exclude Defenses Based Upon Certain
05/02/2017 885
                                                   Documents and for Adverse Inference Jury
                               Redacted            Instruction filed by Virginia L. Giuffre..

                                             DECLARATION of Sigrid McCawley in Support
               Motion in Limine re. Evidence re: 885 MOTION to Exclude Philip Barden from
                                             Testifying at Trial, to Exclude Defenses Based
                    Judicial Document
05/02/2017 886                               Upon Certain Documents and for Adverse
                                             Inference Jury Instruction filed by Virginia L.
                     Redacted Ex. 1-3        Giuffre. (Attachments: # 1 Exhibit Sealed 1, # 2
                                             Exhibit Composite Sealed 2, # 3 Exhibit Sealed 3)
                                             DECLARATION of Sigrid McCawley in Support
               Motion in Limine re. Evidence re: 885 MOTION to Exclude Philip Barden from
                                             Testifying at Trial, to Exclude Defenses Based
                    Judicial Document
05/02/2017 886                               Upon Certain Documents and for Adverse
                                             Inference Jury Instruction filed by Virginia L.
                    Redacted Ex. 1-3         Giuffre. (Attachments: # 1 Exhibit Sealed 1, # 2
                                             Exhibit Composite Sealed 2, # 3 Exhibit Sealed 3)

                      Trial Deposition Testimony
                          Judicial Document
                                                   REDACTION Declaration of Jack Goldberger by
05/02/2017 888
                                                   Jeffrey Epstein
                               Redacted
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 58 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 58


                         Trial Submissions
                                                  RESPONSE re: 875 Notice (Other) in Opposition to
                         Judicial Document
05/03/2017 893                                    Plaintiffs Notice Pursuant to Rule 415 of Similar
                                                  Acts Evidence filed by Ghislaine Maxwell
                              Redacted

                         Case Management
                                                  NOTICE of Intent to Request Redactions to March
                         Judicial Document
05/03/2017 894                                    30 & 31, 2017 Hearing Transcripts filed by Virginia
                                                  L. Giuffre. (Attachments: # 1 Exhibit Sealed 1)
                          Redacted - Ex. 1

                          Trial Submission        DECLARATION of Laura A. Menninger in
                                                  Support re: 893 Response filed by Ghislaine
                         Judicial Document
05/03/2017 895                                    Maxwell. (Attachments: # 1 Exhibit A, # 2 Exhibit
                                                  B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                        Redacted - Ex. A-G        Exhibit F, # 7 Exhibit G)
                     Motion to Compel Filings
                     Related to Third Parties –
                                                  MOTION to Compel Non-Party Witness to Produce
                               Other
                                                  Documents and Respond to Deposition Questions
05/04/2017 896          Judicial Document         and to Complete Search of ESI (Refiled). Document
                                                  filed by Ghislaine Maxwell. (05/04/2017)
                              Redacted

                     Motion to Compel Filings     DECLARATION of Laura A. Menninger in
                                                  Support re: 896 MOTION to Compel Non- Party
                     Related to Third Parties –
                                                  Witness to Produce Documents and Respond to
05/04/2017 897                 Other              Deposition Questions and to Complete Search of
                                                  ESI (Refiled) filed by Ghislaine Maxwell.
                         Redacted - Ex. A-F       (Attachments: # 1 Exhibit A-F) (05/04/2017)

                     Motion to Compel- Judicial MOTION for Order to Show Cause and to Enforce
05/05/2017 900               Document           Court's March 22, 2017 Order filed by Virginia L.
                                                  Giuffre.
                              Redacted
                                                  DECLARATION of Meredith Schultz in Support
                     Motion to Compel- Judicial re: 900 MOTION for Order to Show Cause and to
               901           Document           Enforce Court's March 22, 2017 Order filed by
05/05/2017
                                                  Virginia L. Giuffre. (Attachments: # 1 Exhibit
                          Redacted - Ex. 1        Sealed 1)
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 59 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 59

                     Motion in Limine re. Evidence RESPONSE in Opposition to Motion re: 878
                                                   MOTION to Exclude Undisclosed Witnesses and
                          Judicial Document
05/05/2017                                         Exhibits Pursuant to Fed. R. Civ. P. 37(c) filed by
               906                                 Virginia L. Giuffre.
                               Redacted
                                             DECLARATION of Sigrid McCawley in
                                             Opposition re: 878 MOTION to Exclude
                                             Undisclosed Witnesses and Exhibits Pursuant to
               Motion in Limine re. Evidence Fed. R. Civ. P. 37(c) filed by Virginia L. Giuffre.
                    Judicial Document        (Attachments: # 1 Exhibit Sealed 1, # 2 Exhibit
05/05/2017 907
                                             Sealed 2, # 3 Exhibit Sealed 3, # 4 Exhibit Sealed
                   Redacted - Ex. 1-11       4, # 5 Exhibit Sealed 5, # 6 Exhibit Sealed 6, # 7
                                             Exhibit Sealed 7, # 8 Exhibit Sealed 8, # 9 Exhibit
                                             Sealed 9, # 10 Exhibit Sealed 10, # 11 Exhibit
                                             Sealed 11)
                      Trial Submission re Filings
                       Related to Third Parties –
                                                  MOTION for Order Directing the FBI to Produce
               908               Other
05/05/2017                                        Photographs to the Court filed by Virginia L.
                          Judicial Document       Giuffre.

                         Redacted
                Trial Submission re Filings DECLARATION of Bradley Edwards in Support
               Related Third Parties – Other re: 908 MOTION for Order Directing the FBI to
05/05/2017 909      Judicial Document        Produce Photographs to the Court filed by Virginia
                                                   L. Giuffre. (Attachments: # 1 Exhibit Sealed A, # 2
                          Redacted - Ex. A-B       Exhibit Sealed B)
                        Filings Related to Third   LETTER addressed to Judge Robert W. Sweet from
                                                   Andrew G. Celli. Jr. dated June 21, 2017 re:
                         Parties – Intervenors
06/21/2017 922                                     Confidentiality Designations filed by Alan M.
                           Judicial Document       Dershowitz. (Attachments: # 1 Exhibit 1, # 2
                                                   Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit
                               Redacted            5, # 6 Exhibit 6)
                                                   RESPONSE in Opposition to Motion re: 924
                        Filings Related to Third   LETTER MOTION to Seal Document Submitted by
                         Parties – Intervenors     Proposed Intervenors Jeffrey Epstein and Lesley
10/19/2017 928             Judicial Document       Groff addressed to Judge Robert W. Sweet from
                                                   Michael C. Miller dated October 3, 2017 filed by
                               Redacted            Virginia L. Giuffre.
                                                   SEALED DOCUMENT placed in vault.
                        Filings Related to Third
                          Parties - Intervenors    NOTICE of Notice of Intent to Request Redaction
11/28/2017 933                                     of November 8 2017 Hearing Transcript filed by
                           Judicial Document
                                                   Virginia L. Giuffre. (Attachments: # 1 Exhibit 1
                                                   Redacted)
                           Redacted - Ex. 1
        Case 1:15-cv-07433-LAP Document 986 Filed 09/18/19 Page 60 of 60




The Honorable Judge Loretta A. Preska
September 18, 2019
P a g e | 60

                                                 LETTER addressed to Judge Robert W. Sweet from
                      Filings Related to Third   Andrew G. Celli, Jr. dated May 8, 2018 re: Pending
                        Parties - Intervenors    application of Julie Brown and the Miami Herald
05/08/2018 947           Judicial Document       Media Company to intervene and unseal filed by
                                                 Alan M. Dershowitz. (Attachments: # 1 Exhibit A -
                          Redacted - Ex. A       June 2017 Letter (Redacted)
                                                 SEALED DOCUMENT placed in vault.

                     Motion to Compel- Judicial
                             Document           MOTION for Order to Show Cause re Protective
12/04/2018 957
                                                 Order filed by Ghislaine Maxwell.
                             Redacted

                     Motion to Compel- Judicial DECLARATION of Ty Gee in Support re: 957
                             Document           MOTION for Order to Show Cause re Protective
12/18/2018 963
                                                 Order filed by Ghislaine Maxwell. (Attachments: #
                          Redacted - Ex. 1       1 Exhibit E)




                                    Sincerely,


                                     /s/ Sigrid McCawley
                                     Sigrid S. McCawley, Esq.



cc: Counsel of Record          (via ECF)
